Exhibit 10.1

EXECUTION VERSION

SUBSCRIPTION AGREEMENT

FNB United Corp.

150 South Fayetteville Street

Asheboro, NC 27203

Ladies and Gentlemen:

The undersigned (the “Investor”) hereby confirms its agreement with you as
follows:

1. This Subscription Agreement (this “Agreement”) is between FNB United Corp., a
North Carolina corporation (the “Company”), and the Investor listed on the
signature page hereto, and is made as of the date of the Company’s acceptance
hereof (the “Acceptance Date”).

2. The Company is proposing to issue and sell to certain investors in a private
offering shares of the Company’s common stock (the “Common Stock” or “Common
Shares”) at a purchase price of U.S. $0.16 per share (the “Per Share Purchase
Price”). The Common Shares are being offered only to Persons who are accredited
investors within the meaning of Rule 501 of Regulation D promulgated under the
Securities Act of 1933, as amended (the “Securities Act”), pursuant to a private
placement exemption from registration under the Securities Act.

3. The Company and the Investor agree that, upon the terms and subject to the
conditions set forth herein, the Investor will purchase from the Company and the
Company will issue and sell to the Investor, the number of Common Shares equal
to one of the following as indicated on the signature page hereto: (i) 4.9% of
the Common Shares outstanding at the Closing Date after giving effect to the
issuance of Common Shares in the Other Private Placements, the TARP Exchange and
the Granite Merger but excluding any issuance of Common Shares pursuant to
outstanding Company Options and the TARP Warrant (“Pro Forma Basis”) (rounded
down to the nearest whole share) or (ii) the dollar amount subscribed as
indicated on the signature page hereto divided by the Per Share Purchase Price
(which in no case shall be greater than 4.9% of the Common Shares outstanding on
the Closing Date on a Pro Forma Basis), in each case pursuant to the Terms and
Conditions for the Purchase of Common Shares attached hereto as Annex A and
incorporated herein by reference as if fully set forth herein. The Common Shares
purchased by the Investor will be delivered in certificated form, registered in
the Investor’s name and address as set forth below, and will be released by
Registrar and Transfer Company, the Company’s transfer agent (the “Transfer
Agent”), to the Investor at the Closing, or if uncertificated, the Transfer
Agent will register such shares in the name of the Investor and deliver evidence
of such registration to the Investor.

4. In agreeing to purchase Common Shares pursuant hereto, the Investor is making
the representations and warranties set forth in the Terms and Conditions for the
Purchase of Common Shares, including a representation and warranty that the
Investor does not own Common Shares in excess of specified levels as set forth
in Section 2.3(h) and has not taken certain actions regarding a coordinated
acquisition as set forth in Section 2.3(k).

5. Capitalized terms used but not defined herein have the meanings ascribed to
them in the Terms and Conditions for the Purchase of Common Shares.



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.

 

Please select one of the following to indicate the Investor’s subscription:

¨       4.9% of the Common Shares outstanding at the Closing Date on a Pro Forma
Basis (rounded down to the nearest whole share)

¨       a subscription amount in U.S. dollars of U.S. $             

Name of Investor:  

 

By:  

 

Print Name:  

 

Title:  

 

Mailing Address:  

 

 

 

 

 

Type of Entity:  

 

Jurisdiction of Organization:  

 

Tax ID No.:  

 

Contact Name:  

 

Telephone:  

 

Facsimile:  

 

Email Address:  

 

Name under which Common Shares should be issued (if different from above):

Address to which share certificates or statement of ownership should be sent (if
different from mailing address above):

                                         

 

 

2



--------------------------------------------------------------------------------

Agreed and accepted as of June     , 2011: FNB UNITED CORP. By:  

 

Name:   R. Larry Campbell Title:   Chief Executive Officer

 

 

3



--------------------------------------------------------------------------------

INSTRUCTION SHEET FOR INVESTOR

(to be read in conjunction with the entire Agreement)

Complete the following items in the Agreement:

1. Provide the information regarding the Investor requested on the signature
page to the Agreement. The Agreement must be executed by an individual
authorized to bind the Investor.

2. If the Investor is purchasing Common Shares for more than one investor
account, it may either (i) complete a separate Agreement for each such account,
in which case a separate wire transfer (or other acceptable forms of payment)
must be made by or on behalf of such account for the Common Shares it will
purchase and a separate issuance of Common Shares will be made by the Transfer
Agent to each account, or (ii) complete a single Agreement for all such
accounts, in which case only one wire transfer (or other acceptable forms of
payment) need be made for the Common Shares to be purchased for all such
accounts (but all such Common Shares will be issued to a single account
specified by the Investor) and the information called for on the signature page
hereof must be completed for each account.

3. Return the signed Agreement to:

Sandler O’Neill + Partners, L.P.

Email: FNBsubscription@sandleroneill.com

4. Please note that all payments must be made in U.S. dollars by wire transfer
of immediately available funds to the account provided to the Investor by the
Company at least one (1) Business Day prior to the Closing Date pursuant to
Section 1.2(b)(ii) of the attached Terms and Conditions for the Purchase of
Common Shares.

An executed Agreement or a facsimile transmission thereof must be received by
such time on such date as you are advised. The Company reserves all rights to
reject any subscription before it is accepted by the Company.

 

 



--------------------------------------------------------------------------------

ANNEX A TO THE SUBSCRIPTION AGREEMENT

TERMS AND CONDITIONS FOR THE PURCHASE OF COMMON SHARES

TABLE OF CONTENTS

 

               Page   ARTICLE 1 PURCHASE; CLOSING      3       1.1    Issuance,
Sale and Purchase      3       1.2    Closing; Deliverables for the Closing;
Conditions of the Closing      3    ARTICLE 2 REPRESENTATIONS AND WARRANTIES   
  7       2.1    Certain Terms      7       2.2    Representations and
Warranties of the Company      9       2.3    Representations and Warranties of
the Investor      28    ARTICLE 3 COVENANTS      31       3.1    Confidentiality
     31       3.2    Avoidance of Control      31       3.3    Reasonable Best
Efforts      32       3.4    Preemptive Rights      32       3.5    Most Favored
Nation      35       3.6    Transfer Taxes      35       3.7    Legend      35
      3.8    Registration Rights      36       3.9    Certain Other Transactions
     46       3.10    Preservation of Tax Benefits      47       3.11    Granite
Merger; Carlyle Investment; Oak Hill Investment      47       3.12    Exchange
Listing      47       3.13    Continued Listing      47       3.14    Rule 144A
Information Requirement      47    ARTICLE 4 TERMINATION      48       4.1   
Termination      48       4.2    Effects of Termination      48    ARTICLE 5
INDEMNITY      49       5.1    Indemnification by the Company      49       5.2
   Indemnification by the Investor      50       5.3    Notification of Claims
     51       5.4    Indemnification Payment      52       5.5    Exclusive
Remedies      53    ARTICLE 6 MISCELLANEOUS      53       6.1    Survival     
53       6.2    Other Definitions      53       6.3    Amendment and Waivers   
  58       6.4    Counterparts and Facsimile      58       6.5    Governing Law
     58       6.6    Jurisdiction      58       6.7    WAIVER OF JURY TRIAL     
58       6.8    Notices      59       6.9    Entire Agreement      59   

 

ii



--------------------------------------------------------------------------------

   6.10    Successors and Assigns      59       6.11    Captions      60      
6.12    Severability      60       6.13    Third Party Beneficiaries      60   
   6.14    Public Announcements      60       6.15    Specific Performance     
60       6.16    Independent Nature of Investor’s Obligations and Rights      60
      6.17    No Recourse; Limitation of Liability      61   

INDEX OF DEFINED TERMS

 

Defined Term

   Section   Acceptance Date      Subscription Agreement    Action      2.2(f)
   Affiliate      6.2(a)    Agency      6.2(b)    Agreement     
Subscription Agreement    Agreements      Recitals    Articles Amendment
Proposal      Recitals    Articles of Amendment      Recitals    Bank     
Recitals    Bank of Granite      Recitals    Bank Preferred Stock      Recitals
   Bank Subordinated Debt      Recitals    Bank Subordinated Debt Settlement and
Preferred Stock Repurchase Agreement      Recitals    Benefit Plans     
2.2(v)(i)    BHC Act      1.2(c)(ii)(P)    Board of Directors      6.2(c)   
Business Combination      6.2(f)(B)    Business Day      6.2(d)    Capital Stock
     6.2(e)    Capitalization Date      2.2(c)    Capitalization Update     
2.2(c)    Carlyle      Recitals    Carlyle Investment      Recitals    Carlyle
Investment Agreement      Recitals    Change in Control      6.2(f)    Closing
     1.2(a)    Closing Date      1.2(a)    Code      6.2(g)    Common Shares   
  Subscription Agreement    Common Stock      Subscription Agreement    Company
     Subscription Agreement    Company Employees      2.2(v)(i)    Company
Financial Statements      2.2(g)    Company Indemnified Parties      5.2(a)   

 

iii



--------------------------------------------------------------------------------

Company Insurance Policies      2.2(s)    Company Option      2.2(c)    Company
Preferred Stock      2.2(c)    Company Reports      2.2(h)    Company Restricted
Stock      2.2(c)    Company Specified Representations      6.2(h)    Company
Subsidiary or Company Subsidiaries      2.2(b)    Confidentiality Agreement     
3.1    Continuing Directors      6.2(i)    control, controlling, controlled by
and under common control with      6.2(a)    Controlled Group Liability     
6.2(j)    De Minimis Amount      5.1(b)    Deductible      5.1(b)    Disclosure
Schedule      6.2(k)    Effective Date      3.8(j)(i)    Effectiveness Deadline
     3.8(j)(ii)    employee benefit plan      2.2(v)(i)    Environmental Laws   
  6.2(l)    ERISA      2.2(v)(i)    Event of Default      6.2(m)    Exchange Act
     2.2(h)    Exchange Agreement      Recitals    FDIC      2.2(b)    Filing
Deadline      3.8(a)(i)    finally determined      5.4    GAAP      6.2(n)   
Governmental Consent      6.2(o)    Governmental Entity      6.2(p)    Granite
     Recitals    Granite Merger      Recitals    Granite Shareholders’ Meeting
     2.2(gg)    Hazardous Substance      6.2(q)    Holder      3.8(j)(iii)   
Holders’ Counsel      3.8(j)(iv)    Indemnified Party      5.3(a)   
Indemnifying Party      5.3(a)    Indemnitee      3.8(g)(i)    Insider     
2.2(dd)    Insurer      6.2(r)    Intellectual Property Rights      2.2(u)   
Investment      Recitals    Investment Agreements      Recitals    Investment
Manager      2.3(f)    Investor      Subscription Agreement    Investor
Indemnified Parties      5.1(a)    Investor Specified Representations     
6.2(s)   

 

iv



--------------------------------------------------------------------------------

Investors      Recitals    IT Assets      2.2(u)    Joint Proxy Statement     
2.2(gg)    Knowledge      6.2(t)    Law      2.2(p)    Lead Investor      2.3(k)
   Liens      2.2(d)(ii)    Loan Investor      6.2(u)    Losses      6.2(v)   
Material Adverse Effect      2.1(a)    Material Contract      2.2(r)    Merger
Agreement      Recitals    New Security      3.4(a)    Non-Qualifying
Transaction      6.2(f)(B)    Oak Hill      Recitals    Oak Hill Investment     
Recitals    Oak Hill Investment Agreement      Recitals    OCC      2.2(p)   
OFAC      2.2(m)    Other Investors      Recitals    Other Private Placements   
  Recitals    Parent Corporation      6.2(f)(B)    PBGC      2.2(v)(vi)    Per
Share Purchase Price      Subscription Agreement    Person      6.2(w)   
Piggyback Registration      3.8(a)(iii)    Placement Agents      2.2(z)   
Potential Investor      2.3(k)    Previously Disclosed      2.1(b)    Pro Forma
Basis      Subscription Agreement    Proxy Statement      6.2(x)    Purchase
Price      1.1    Register, registered and registration      3.8(j)(iv)   
Registrable Securities      3.8(j)(vi)    Registration Expenses      3.8(j)(vii)
   Registration Termination Date      3.8(a)(i)    Regulatory Agreement     
2.2(q)    Regulatory Order or Regulatory Orders      2.2(p)    Requisite
Shareholder Votes      2.2(d)(iii)    Rights Plan      2.3(b)(ii)    Rule 144   
  6.2(y)    Rule 158, Rule 159A, Rule 405 and Rule 415      3.8(j)(viii)    SEC
     2.1(b)    SEC Guidance      3.8(j)(ix)    Securities Act     
Subscription Agreement    Selling Expenses      3.8(j)(ix)   

 

v



--------------------------------------------------------------------------------

Share Issuance Proposal      Recitals    Shareholder Proposals      Recitals   
Shelf Registration Statement      3.8(a)(ii)    Special Registration     
3.8(j)(xi)    Stock Plans      2.2(c)    Stock Split Proposal      Recitals   
Subsidiary      6.2(z)    Surviving Corporation      6.2(f)(B)    Suspension
Period      3.8(d)    TARP Exchange      Recitals    TARP Preferred Stock     
Recitals    TARP Warrant      Recitals    Tax or Taxes      6.2(aa)    Tax
Benefit      6.2(bb)    Tax Return      6.2(cc)    Third Party Claim      5.3(a)
   Transaction Documents      6.2(dd)    Transfer Agent     
Subscription Agreement    Treasury      Recitals    Voting Debt      2.2(c)   
Voting Securities      6.2(ee)    Warrant Offering      6.2(ff)   

 

 

vi



--------------------------------------------------------------------------------

RECITALS

A. The Investment. The Company intends to issue and sell to the Investor, and
the Investor intends to purchase from the Company, on the terms and conditions
described herein, either (i) the number of Common Shares set forth on such
Investor’s signature page hereto or (ii) the number of Common Shares purchasable
hereunder at the aggregate purchase price set forth on such signature page, as
applicable (the “Investment”).

B. Carlyle Investment. The Company also intends to sell a number of shares of
Common Stock specified in the Carlyle Investment Agreement (as defined below) to
Carlyle Financial Services Harbor, L.P. (“Carlyle”) pursuant to the Investment
Agreement between Carlyle and the Company dated as of April 26, 2011 (the
“Carlyle Investment Agreement”), with the closing of such transaction to occur
simultaneously with the Closing (the “Carlyle Investment”).

C. Oak Hill Investment. The Company also intends to sell a number of shares of
Common Stock specified in the Oak Hill Investment Agreement (as defined below)
to Oak Hill Capital Partners III, L.P. and Oak Hill Capital Management Partners
III, L.P. (together, “Oak Hill”) pursuant to the Investment Agreement between
Oak Hill and the Company dated as of April 26, 2011 (the “Oak Hill Investment
Agreement” and, together with the Carlyle Investment Agreement, the “Investment
Agreements”), with the closing of such transaction to occur simultaneously with
the Closing (the “Oak Hill Investment”).

D. Other Private Placements. The Company also intends to enter into agreements
similar to this Agreement with certain other investors (together with Carlyle
and Oak Hill, the “Other Investors”) and expects to complete sales of Common
Shares to them, with the closing of such sales to occur simultaneously with the
Closing (together with the Carlyle Investment and the Oak Hill Investment, the
“Other Private Placements”). The Investor and the Other Investors are
hereinafter sometimes collectively referred to as the “Investors”, and this
Agreement and the investment or subscription agreements executed by the Other
Investors are hereinafter sometimes collectively referred to as the
“Agreements.”

E. Merger. In connection with the transactions contemplated hereby, the Company
has also entered into an Agreement and Plan of Merger (the “Merger Agreement”),
dated as of April 26, 2011, by and among the Company, a newly created
wholly-owned subsidiary of the Company named Gamma Merger Corporation (“Merger
Sub”), and Bank of Granite Corporation (“Granite”), pursuant to which Merger Sub
will merge with and into Granite (the “Granite Merger”). In connection with the
Granite Merger, stockholders of Granite will receive 3.375 shares of Common
Stock for each share of Granite common stock held and holders of options to
purchase shares of Granite common stock will receive options to purchase 3.375
shares of Common Stock for each share of Granite common stock underlying such
options, in each case subject to rounding as provided in the Merger Agreement.
Upon the effective time of the Granite Merger, which is to occur immediately
following the Closing, the separate corporate existence of Merger Sub shall
cease and Granite will be the surviving corporation of the Granite Merger and a
wholly-owned subsidiary of the Company.



--------------------------------------------------------------------------------

F. TARP Exchange. The United States Department of Treasury (“Treasury”) holds
(i) 51,500 shares of Fixed Rate Cumulative Perpetual Preferred Stock, Series A,
par value $10.00 per share and liquidation amount $1,000 per share (the “TARP
Preferred Stock”), and (ii) a warrant, dated February 13, 2009, to purchase
2,207,143 shares of the Common Stock at an exercise price of $3.50 per share
(the “TARP Warrant”). Subject to the approval of the Treasury, pursuant to an
Exchange Agreement to be executed by the Treasury and the Company (the “Exchange
Agreement”), the Company intends to (i) exchange the TARP Preferred Stock for
Common Shares having an aggregate value (valuing the Common Shares at $0.16 per
share) of the sum of (1) 25% of the aggregate liquidation preference of the TARP
Preferred Stock and (2) 100% of the amount of accrued and unpaid dividends on
the TARP Preferred Stock as of the Closing Date, and (ii) amend the TARP Warrant
to, among other things, reduce the exercise price thereof to $0.16 per share
(collectively, the “TARP Exchange”), each to occur simultaneously with the
Closing.

G. Settlement of Bank Subordinated Debt and Repurchase of Bank Preferred Stock.
CommunityONE Bank, National Association, a national banking association (the
“Bank”), has $2,500,000 of subordinated debt outstanding and held by SunTrust
Bank (the “Bank Subordinated Debt”). SunTrust Bank also holds shares of
nonvoting, nonconvertible, nonredeemable cumulative preferred stock of the Bank
(the “Bank Preferred Stock”) having an aggregate liquidation preference of
$12,500,000. In connection with the transactions contemplated hereby, the Bank
intends to settle the Bank Subordinated Debt for cash in an amount equal to 35%
of the principal thereof, plus 100% of the unpaid and accrued interest thereon
as of the Closing Date, and to repurchase the Bank Preferred Stock for cash in
an amount equal to 25% of the aggregate liquidation preference thereof, plus
100% of the unpaid and accrued dividends thereon as of the Closing Date (the
“Bank Subordinated Debt Settlement and Preferred Stock Repurchase Agreement”).

H. Shareholder Proposals. In connection with the transactions contemplated
hereby, the Company will call a meeting of its shareholders, to be held as
promptly as practicable after the date of this Agreement to vote on
(i) amendments to Company’s articles of incorporation necessary to consummate
the transactions contemplated by this Agreement (the “Articles of Amendment”),
including, without limitation, an amendment to authorize additional shares of
Common Stock and Preferred Stock (the “Articles Amendment Proposal”), (ii) the
issuance of Common Shares to the Investors and the Treasury and in connection
with the Granite Merger, as contemplated by this Agreement, the Investment
Agreements and the Merger Agreement and as required by Rule 5635 of the NASDAQ
Listing Rules (the “Share Issuance Proposal”), and (iii) the approval of a
reverse stock split of the Common Shares, if such approval is required by the
NASDAQ Listing Rules or as the Company otherwise deems necessary (the “Stock
Split Proposal”, together with the Articles Amendment Proposal and the Share
Issuance Proposal, the “Shareholder Proposals”).

I. Investment Proceeds. The Company will deliver the majority of the proceeds
from the Investment and the Other Private Placements to the Bank and to the Bank
of Granite, a bank subsidiary of Granite chartered by the State of North
Carolina (the “Bank of Granite”).

 

2



--------------------------------------------------------------------------------

ARTICLE 1

PURCHASE; CLOSING

1.1 Issuance, Sale and Purchase. On the terms and subject to the satisfaction or
waiver of the conditions set forth herein, the Company agrees to issue and sell
to the Investor, and the Investor agrees to purchase from the Company, free and
clear of any Liens, a number of Common Shares equal to one of the following as
indicated on the signature page hereto: (i) 4.9% of the Common Shares
outstanding at the Closing Date on a Pro Forma Basis (rounded down to the
nearest whole share) or (ii) the dollar amount subscribed as indicated on the
signature page hereto divided by the Per Share Purchase Price, in each case at
the Per Share Purchase Price, payable by the Investor to the Company (the
aggregate purchase price payable pursuant to this Section 1.1, the “Purchase
Price”).

1.2 Closing; Deliverables for the Closing; Conditions of the Closing.

(a) Closing. Unless this Agreement has been terminated pursuant to Article 4,
and subject to the satisfaction (or, to the extent permitted, the waiver) of the
conditions set forth in Section 1.2(c), the closing of the transactions
contemplated by this Agreement (the “Closing”) shall take place at the offices
of Arnold & Porter LLP, located at 555 Twelfth St., N.W., Washington, D.C.,
20004, or remotely via the electronic or other exchange of documents and
signature pages, on a date to be specified by the Company on no less than ten
Business Days’ prior notice to the Investor (which date shall be the same date
as the date of closing of the Other Private Placements and the Granite Merger),
or at such other place or such other date as agreed to in writing by the parties
hereto (the “Closing Date”).

(b) Closing Deliverables. Subject to the satisfaction or waiver on the Closing
Date of the conditions to the Closing in Section 1.2(c) at the Closing, the
parties shall make the following deliveries:

(i) the Company shall deliver to the Investor one or more certificates
evidencing the Common Shares to be purchased pursuant to Section 1.1 registered
in the name of the Investor (or if shares of the Company’s capital stock are
uncertificated, cause the transfer agent for the Common Shares to issue and
register such shares, in book-entry form, in the name of the Investor and
deliver evidence of such registration to the Investor);

(ii) the Investor shall deliver the Purchase Price, by wire transfer of
immediately available funds to the account provided to the Investor by the
Company at least one (1) Business Day prior to the Closing Date; and

(iii) the Company shall deliver to the Investor such other documents relating to
the purchase and sale of the Common Shares expressly required by this Agreement.

(c) Closing Conditions.

(i) The obligations of the Investor, on the one hand, and the Company, on the
other hand, to consummate the Closing are each subject to the satisfaction or
written waiver by the Company and the Investor of the following conditions prior
to the Closing:

(A) No provision of any Law and no judgment, injunction, order or decree shall
prohibit the Closing or shall prohibit or restrict the Investor from owning or
voting any Common Shares to be purchased pursuant to this Agreement or shall
prohibit the consummation of the Granite Merger or the Other Private Placements;

 

3



--------------------------------------------------------------------------------

(B) All Governmental Consents required to have been obtained at or prior to the
Closing Date in connection with the execution, delivery or performance of this
Agreement and the consummation of the transactions contemplated hereby shall
have been obtained and shall be in full force and effect; and

(C) The Shareholder Proposals shall have been approved by the Requisite
Shareholder Votes and the Articles of Amendment shall have been filed with the
Secretary of State of the State of North Carolina.

(ii) The obligation of the Investor to consummate the Closing is also subject to
the satisfaction or written waiver by the Investor of the following conditions
prior to the Closing:

(A) The representations and warranties of the Company set forth in this
Agreement shall be true and correct in all respects on and as of the date of
this Agreement and on and as of the Closing Date as though made on and as of the
Closing Date, except where the failure to be true and correct (without regard to
any materiality or Material Adverse Effect qualifications contained therein),
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect (and except that (1) representations and warranties made
as of a specified date shall be true and correct as of such date and (2) the
representations and warranties of the Company set forth in Sections 2.2(a),
2.2(b) (but only with respect to the last sentence thereof), 2.2(c), 2.2(d)(i),
2.2(d)(ii)(A)(1), 2.2(e), 2.2(o)(iv), 2.2(x)(ix), 2.2(z), 2.2(ff) and 2.2(ii)
shall be true and correct in all respects);

(B) The Company shall have performed and complied with, in all material
respects, all agreements, covenants and conditions required hereby to be
performed by it on or prior to the Closing Date (except that with respect to
agreements, covenants and conditions that are qualified by materiality, the
Company shall have performed and complied with such agreements, covenants and
conditions, as so qualified, in all respects);

(C) The Investor shall have received a certificate, dated as of the Closing
Date, signed on behalf of the Company by a senior executive officer certifying
to the effect that the conditions set forth in Section 1.2(c)(ii)(A) and
Section 1.2(c)(ii)(B) have been satisfied on and as of the Closing Date;

(D) As of the Closing Date (after giving effect to the closing of the
transactions contemplated by the Transaction Documents), the Company and the
Company Subsidiaries shall have, on a consolidated basis, (1) at least
$435,000,000 in (i) cash and due from banks, (ii) deposits in other banks,
(iii) overnight funds sold and due from the Federal Reserve Bank and
(iv) securities available for sale that have not been pledged and for which a
liquid market and price quotations are immediately available through a major
securities dealer, (2) at least $2,050,000,000 in non-brokered deposits
(including money market, demand, checking, savings and transactional accounts
and certificates of deposits), and (3) Non-Performing Assets on its balance
sheet of not more than $425,000,000;

 

4



--------------------------------------------------------------------------------

(E) All of the conditions to closing under the Merger Agreement shall have been
satisfied or waived (other than those conditions that, by their terms, cannot be
satisfied until the closing) in accordance with the terms of the Merger
Agreement such that the consummation of the transactions contemplated by the
Merger Agreement shall occur immediately following the Closing of the
transactions contemplated by this Agreement, and the Merger Agreement shall not
have been amended in a manner that would materially increase the consideration
payable in the Merger;

(F) Since the date of this Agreement, a Material Adverse Effect shall not have
occurred and no change or other event shall have occurred that would reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect;

(G) The Common Shares to be purchased pursuant to this Agreement shall have been
authorized for listing on NASDAQ, subject to official notice of issuance;

(H) The Company shall have received (or shall receive concurrently with the
Closing) gross proceeds from the Other Private Placements in an aggregate
amount, together with the Purchase Price, of not less than $310,000,000;

(I) (1) The Company shall have exchanged the TARP Preferred Stock for Common
Shares having an aggregate value (valuing the Common Shares at $0.16 per share)
of the sum of (x) 25% of the aggregate liquidation preference of the TARP
Preferred Stock and (y) 100% of the amount of accrued and unpaid dividends on
the TARP Preferred Stock as of the Closing Date (or otherwise on terms and
conditions satisfactory to the Investor in its reasonable judgment), which
exchange and conversion shall have occurred on the Closing Date; (2) the TARP
Warrant shall have been amended to reflect the reduced conversion price of $0.16
per share pursuant to the terms of the Exchange Agreement; and (3) Treasury
shall have consented to the transactions set forth in Section 1.2(c)(ii)(J);

(J) The Bank shall have (i) settled the Bank Subordinated Debt for cash in an
amount equal to 35% of the principal thereof, plus 100% of the unpaid and
accrued interest thereon as of the Closing Date, and (ii) repurchased all shares
of Bank Preferred Stock for cash in an amount equal to 25% of the aggregate
liquidation preference thereof, plus 100% of the unpaid and accrued dividends
thereon as of the Closing Date;

(K) As of the Closing Date (after giving effect to the closing of the
transactions contemplated by the Transaction Documents and the contribution of a
sufficient portion of the proceeds to the Bank and the Bank of Granite), (i) the
Bank shall meet the capital ratios required to be met by the Bank in the
Regulatory Orders and (ii) the Bank of Granite shall meet the capital ratios
required to be met by the Bank of Granite in any applicable regulatory orders;

(L) (1) Since the date of this Agreement, there shall have been no material
change to Section 382 or 383 of the Code or the regulations thereunder, or any

 

5



--------------------------------------------------------------------------------

administrative pronouncement or a federal court decision directly interpreting a
relevant Section of Section 382 or 383 of the Code or the regulations
thereunder, the application of which will cause the net operating loss
carryforwards, unrealized built-in losses, tax credits, or capital loss
carryforwards of the Company and any of its Affiliates (if relevant) (other than
Granite and its Subsidiaries) that exist on or after the Closing Date to be
subject to limitation under Section 382 or 383 of the Code; (2) the Investor
shall have received a written opinion from KPMG LLP, reasonably satisfactory to
Carlyle and Oak Hill, and on which the Investor is expressly permitted to rely
(subject to the Investor’s execution of a reliance letter with KPMG LLP pursuant
to which the Investor shall agree to KPMG’s standard terms and conditions, forms
of which have been previously provided to the Investor), to the effect that,
based on the most current information available prior to the Closing Date as
provided by the Company to KPMG LLP, the transactions contemplated by this
Agreement should not cause an “ownership change” within the meaning of
Section 382 of the Code for purposes of the net operating loss carryforwards of
the Company; and (3) an “ownership change” within the meaning of Section 382 of
the Code, in the reasonable judgment of Carlyle and Oak Hill, shall not have
occurred and will not occur with respect to the Company as a result of the
Investment, the Other Private Placements and the Merger (as those terms are
defined in the Investment Agreements);

(M) The Company shall have caused the Investor to receive such opinions as
Investor shall reasonably request from Arnold & Porter LLP and Schell Bray
Aycock Abel & Livingston PLLC, as appropriate, counsel to the Company; provided
that such opinions shall not be required to cover any matters or otherwise
differ from the opinions provided to Carlyle and Oak Hill;

(N) Assuming the accuracy on the Closing Date of the representations and
warranty of the Investor set forth in Section 2.3(h), as of the Closing Date,
the Investor, together with its “Affiliates” (as such term is defined in the
Rights Plan), will not be a “Threshold Holder” pursuant to the Rights Plan;

(O) There shall be no Event of Default with respect to the Company’s trust
preferred securities and related Company junior subordinated debentures and the
Company shall not have taken any action, including actions taken in connection
with this Agreement or the transactions contemplated by this Agreement, that
with the passing of time or the giving of notice would result in an Event of
Default; and

(P) If requested by the Investor, and not otherwise addressed in the written
approval of the Federal Reserve Board with respect to the Granite Merger, the
Company shall have provided a certification to the Investor that the Federal
Reserve Board has concluded that neither Lead Investor will be considered a
“bank holding company” within the meaning of the Bank Holding Company Act of
1956, as amended (the “BHC Act”), in connection with the transaction
contemplated by the Investment Agreements.

 

6



--------------------------------------------------------------------------------

(iii) The obligation of the Company to consummate the Closing is also subject to
the satisfaction or written waiver by the Company of the following conditions
prior to the Closing:

(A) The representations and warranties of the Investor set forth in this
Agreement shall be true and correct in all respects on and as of the date of
this Agreement and on and as of the Closing Date as though made on and as of the
Closing Date except where the failure to be true and correct (without regard to
any materiality qualifications contained therein) would not materially adversely
affect the ability of the Investor to perform its obligations hereunder (and
except that representations and warranties made as of a specified date shall be
true and correct as of such date);

(B) The Investor shall have performed and complied with, in all material
respects, all agreements, covenants and conditions required by this Agreement to
be performed by it on or prior to the Closing Date (except that with respect to
agreements, covenants and conditions that are qualified by materiality, the
Investor shall have performed and complied with such agreements, covenants and
conditions, as so qualified, in all respects);

(C) The Company shall have received a certificate, dated as of the Closing Date,
signed on behalf of the Investor by a senior executive officer certifying to the
effect that the conditions set forth in Section 1.2(c)(iii)(A) and
Section 1.2(c)(iii)(B) have been satisfied on and as of the Closing Date; and

(D) The Investor would not own or control in excess of 4.9% of the outstanding
Common Shares (or securities or other instruments that are immediately
convertible at the option of the Investor into Common Shares) on a Pro Forma
Basis immediately following the Closing.

ARTICLE 2

REPRESENTATIONS AND WARRANTIES

2.1 Certain Terms.

(a) As used in this Agreement, the term “Material Adverse Effect” means any
circumstance, event, change, development or effect that, individually or in the
aggregate, would reasonably be expected to (i) result in a material adverse
effect on the assets, liabilities, business, condition (financial or otherwise)
or results of operations of the Company and the Company Subsidiaries, taken as a
whole, or (ii) materially impair or delay the ability of the Company or any of
the Company Subsidiaries to perform its or their obligations under this
Agreement to consummate the Closing or any of the transactions contemplated
hereby; provided, however, that in determining whether a Material Adverse Effect
has occurred under clause (i), there shall be excluded any effect to the extent
resulting from (A) actions or omissions of the Company or any Company Subsidiary
expressly required or contemplated by the terms of this Agreement, (B) changes
after the date hereof in general economic conditions in the United States,
including financial market volatility or downturn, (C) changes after the date
hereof affecting generally the industries or markets in which the Company and
the Company Subsidiaries operate, (D) acts of war, sabotage or terrorism,
military actions or the escalation thereof, or outbreak of hostilities, (E) any
changes after the date hereof in applicable Laws or accounting rules or
principles, including changes in GAAP, (F) the announcement or pendency of the
transactions contemplated by this Agreement, (G) changes in the market price or
trading volume of the Common Stock or

 

7



--------------------------------------------------------------------------------

the Company’s other outstanding securities (but not the underlying causes of
such changes) or (H) any failure by the Company or any of the Company
Subsidiaries to meet any internal projections or forecasts with regard to the
assets, liabilities, business, condition (financial or otherwise) or results of
operations of the Company and the Company Subsidiaries, taken as a whole (but
not the underlying causes of such failure); provided further, however, that any
circumstance, event, change, development or effect referred to in clauses (B),
(C), (D) and (E) shall be taken into account in determining whether a Material
Adverse Effect has occurred or would reasonably be expected to occur to the
extent that such circumstance, event, change, development or effect has a
disproportionate effect on the Company and the Company Subsidiaries compared to
other participants in the industries or markets in which the Company and the
Company Subsidiaries operate.

(b) As used in this Agreement, the term “Previously Disclosed” (i) with regard
to any party, means information set forth on its Disclosure Schedule
corresponding or responsive to the provision of this Agreement to which such
information relates; provided, however, that if such information is disclosed in
such a way as to make its relevance or applicability to another provision of
this Agreement reasonably apparent on its face, such information shall be deemed
to be responsive to such other provision of this Agreement, and (ii) with regard
to the Company, includes information publicly disclosed by the Company in
(A) the Company’s Annual Report on Form 10-K for the fiscal year ended
December 31, 2010, as filed by it with the Securities and Exchange Commission
(the “SEC”), (B) the Company’s Quarterly Report on Form 10-Q for the fiscal
quarter ended March 31, 2011, (C) the Company’s Definitive Proxy Statement on
Schedule 14A, as filed by it with the SEC on April 19, 2010, or (D) any Current
Report on Form 8-K filed or furnished by it with the SEC since January 1, 2011,
in each case available prior to the date of this Agreement (excluding any risk
factor disclosures contained in such documents under the heading “Risk Factors”
and any disclosure of risks included in any “forward-looking statements”
disclaimer or other statements that are similarly non-specific and are
predictive or forward-looking in nature). Notwithstanding anything in this
Agreement to the contrary, the mere inclusion of an item in a Disclosure
Schedule shall not be deemed an admission that such item represents a material
exception or material fact, event or circumstance or that such item has had or
would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

(c) For the avoidance of doubt, the representations and warranties of the
Company set forth in this Agreement (i) as of the date of this Agreement are
those of the Company and the Company Subsidiaries, and as of the date of this
Agreement none of Granite, Bank of Granite or any of Granite’s other
Subsidiaries shall be deemed an Affiliate of the Company or Subsidiary of the
Company and (ii) as of the Closing Date for purposes of this Article 2 are those
of the Company and the Company Subsidiaries, including Granite, Bank of Granite
and any of Granite’s other Subsidiaries; provided, that (i) prior to the
Closing, the Company shall be entitled to amend the Disclosure Schedules to
include information included in Granite’s disclosure schedules to the Merger
Agreement, and such amendment shall be deemed to amend the Disclosure Schedules
for all purposes of this Agreement as of the Closing Date, and (ii) the term
“Previously Disclosed” shall include information publicly disclosed by Granite
in (A) its Annual Report on Form 10-K for the fiscal year ended December 31,
2010, as filed by it with the SEC, (B) its Quarterly Report on Form 10-Q for the
fiscal quarter ended March 31, 2011, (C) its most recent Definitive Proxy
Statement on Schedule 14A, as filed by it with the

 

8



--------------------------------------------------------------------------------

SEC, or (D) any Current Report on Form 8-K filed or furnished by it to the SEC
since January 1, 2011, in each case filed prior to the date of this Agreement
(excluding any risk factor disclosures contained in such documents under the
heading “Risk Factors” and any disclosure of risks included in any
“forward-looking statements” disclaimer or other statements that are similarly
non-specific and are predictive or forward-looking in nature).

2.2 Representations and Warranties of the Company. Except as Previously
Disclosed, the Company hereby represents and warrants to the Investor, as of the
date of this Agreement and as of the Closing Date (except for the
representations and warranties that are as of a specific date, which shall be
made as of that date) that:

(a) Organization and Authority. Each of the Company and the Company Subsidiaries
is a corporation or other entity duly organized and validly existing under the
laws of the jurisdiction of its incorporation or organization, is duly qualified
to do business and is in good standing in all jurisdictions where its ownership
or leasing of property or the conduct of its business requires it to be so
qualified except where any failure to be so qualified would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect,
and has the corporate or other organizational power and authority to own its
properties, rights and assets and to carry on its business as it is now being
conducted. The Company has furnished to the Investor correct and complete copies
of the articles of incorporation and bylaws (or similar governing documents) as
amended through the date of this Agreement for the Company and the Bank. The
Company is duly registered as a bank holding company under the BHC Act.

(b) Company Subsidiaries. The Company has Previously Disclosed a true, complete
and correct list of all of its subsidiaries as of the date of this Agreement
(each, a “Company Subsidiary” and, collectively, the “Company Subsidiaries”).
Except for the Company Subsidiaries, the Company does not own beneficially or of
record, directly or indirectly, more than five percent (5%) of any class of
equity securities or similar interests of any corporation, bank, business trust,
association or similar organization, and is not, directly or indirectly, a
partner in any partnership or party to any joint venture. The Company owns,
directly or indirectly, all of its interests in each Company Subsidiary free and
clear of any and all Liens. The deposit accounts of the Bank are insured by the
Federal Deposit Insurance Corporation (“FDIC”) to the fullest extent permitted
by the Federal Deposit Insurance Act, as amended, and the rules and regulations
of the FDIC thereunder, and all premiums and assessments required to be paid in
connection therewith have been paid when due (after giving effect to any
applicable extensions). As of the date of this Agreement, the Company
beneficially owns all of the outstanding capital securities and has sole control
of the Bank, and as of the Closing Date, the Company will, directly or
indirectly, beneficially own all of the outstanding capital securities and have
sole control of the Bank, Granite and the Bank of Granite.

(c) Capitalization. As of the date hereof, the authorized Capital Stock of the
Company consists of (i) 150,000,000 shares of Common Stock, par value $2.50 per
share, and (ii) 200,000 shares of preferred stock, par value $10.00 per share
(the “Company Preferred Stock”), 51,500 of which has been designated as “Fixed
Rate Cumulative Perpetual Preferred Stock, Series A.” As of the close of
business on April 7, 2011 (the “Capitalization Date”), there were 11,424,390
shares of Common Stock outstanding and 51,500 shares of TARP Preferred Stock and
no other Company Preferred Stock outstanding. In addition, the Treasury holds a

 

9



--------------------------------------------------------------------------------

warrant, dated February 13, 2009, to purchase 2,207,143 shares of Common Stock
at an exercise price of $3.50 per share. As of the Closing Date, the authorized
Capital Stock of the Company shall be as set forth on Schedule 2.2(c)(i) (the
“Capitalization Update”). As of the Closing Date, after giving effect to the
consummation of the transactions contemplated by the Merger Agreement, the
authorized and issued Capital Stock of the Company and the percentage ownership
of the Investors, in each case shall be as set forth on Schedule 2.2(c)(ii).
Since the Capitalization Date, except in connection with this Agreement and the
transactions contemplated hereby, including the Investment, the Other Private
Placements, the TARP Exchange, the Granite Merger, the repurchase of the Bank
Preferred Stock and the Warrant Offering, all as set forth on the Capitalization
Update, the Company has not (i) issued or authorized the issuance of any shares
of Common Stock or Company Preferred Stock, or any securities convertible into
or exchangeable or exercisable for shares of Common Stock or Company Preferred
Stock, (ii) reserved for issuance any shares of Common Stock or Company
Preferred Stock or (iii) repurchased or redeemed, or authorized the repurchase
or redemption of, any shares of Common Stock or Company Preferred Stock. As of
the close of business on the Capitalization Date, other than in respect of the
TARP Warrant and awards outstanding under or pursuant to the Benefit Plans in
respect of which an aggregate of 1,235,276 shares of Common Stock have been
reserved for issuance, no shares of Common Stock or Company Preferred Stock were
reserved for issuance. All of the issued and outstanding shares of Common Stock
and Company Preferred Stock have been duly authorized and validly issued and are
fully paid, nonassessable and free of preemptive rights. None of the outstanding
shares of Capital Stock or other securities of the Company or any of the Company
Subsidiaries was issued, sold or offered by the Company or any Company
Subsidiary in violation of the Securities Act or the securities or blue sky laws
of any state or jurisdiction, or any applicable securities laws in the relevant
jurisdictions outside of the United States. No bonds, debentures, notes or other
indebtedness having the right to vote on any matters on which the shareholders
of the Company may vote (“Voting Debt”) are issued and outstanding.
Section 2.2(c) of the Disclosure Schedule sets forth the following information
with respect to each outstanding option to purchase shares of Common Stock (a
“Company Option”) or restricted stock award covering shares of Common Stock (or
other right (or unit) covering shares of Common Stock) (“Company Restricted
Stock”) under the FNB United Corp. 1993 Stock Compensation Plan and the FNB
United Corp. 2003 Stock Compensation Plan (the “Stock Plans”): (A) the name of
each holder of Company Options or Company Restricted Stock; (B) the number of
shares of Common Stock subject to such Company Option or the number of shares of
Company Restricted Stock held by such holder, and as applicable for each Company
Option or Company Restricted Stock, the date of grant, exercise or reference
price, number of shares vested or not otherwise subject to repurchase rights,
reacquisition rights or other applicable restrictions as of the date of this
Agreement, vesting schedule or schedule providing for the lapse of repurchase
rights, reacquisition rights or other applicable restrictions, the type of
Company Option and the Stock Plan or other plan under which such Company Options
or shares of Company Restricted Stock were granted or purchased; and
(C) whether, in the case of a Company Option, such Company Option is intended to
be an Incentive Stock Option (within the meaning of the Code). The Company has
made available to the Investor copies of each form of stock option agreement or
stock award agreement evidencing outstanding Company Options or Company
Restricted Stock, as applicable, and has also delivered any other stock option
agreements or stock award agreements to the extent there are variations from the
applicable form of agreement (it being understood that differences disclosed
pursuant to clauses (A) through (C)

 

10



--------------------------------------------------------------------------------

of the immediately preceding sentence do not constitute variations for this
purpose), specifically identifying the holder(s) to whom such variant forms
apply. As of the date of this Agreement, except for (x) the outstanding Company
Options described in this Section 2.2(c) and listed on Section 2.2(c) of the
Disclosure Schedule and (y) as set forth elsewhere in this Section 2.2(c), the
Company does not have and is not bound by any outstanding subscriptions,
options, warrants, calls, commitments or agreements of any character calling for
the purchase or issuance of, or securities or rights convertible into or
exchangeable or exercisable for, any shares of Common Stock or Company Preferred
Stock or any other equity securities of the Company or Voting Debt or any
securities representing the right to purchase or otherwise receive any shares of
Capital Stock of the Company (including any rights plan or agreement). Each
Company Option under the Stock Plans (i) was granted in compliance with all
applicable Laws and all of the terms and conditions of the Stock Plans pursuant
to which it was issued, (ii) has an exercise or reference price equal to or
greater than the fair market value of a share of Common Stock at the close of
business on the date of such grant, (iii) has a grant date identical to or
following the date on which the Board of Directors or compensation committee
actually awarded such Company Option, (iv) otherwise is exempt from or complies
with Section 409A of the Code so that the recipient of such Company Option is
not subject to the additional taxes and interest pursuant to Section 409A of the
Code and (v) except for disqualifying dispositions, qualifies for the tax and
accounting treatment afforded to such Company Option in the Company’s Tax
Returns and the Company’s financial statements, respectively.

(d) Authorization; No Conflicts; Shareholder Approval.

(i) The Company has the corporate power and authority to execute and deliver
this Agreement and to perform its obligations hereunder and consummate the
transactions contemplated hereby. Except for authorization by shareholder
approval of the Shareholder Proposals as contemplated by this Agreement, the
execution, delivery and performance of this Agreement by the Company and the
consummation of the transactions contemplated hereby have been duly authorized
by all necessary corporate action on the part of the Company and no further
approval or authorization is required on the part of the Company or its
shareholders. The Board of Directors, by the unanimous vote of the directors
present at the meeting at which such matters were considered, has approved the
transactions contemplated by this Agreement, including the Investment, the Other
Private Placements, the TARP Exchange, the Warrant Offering and the Granite
Merger, and such approval is sufficient under Article IX, Paragraph (b) of the
Company’s articles of incorporation to cause Article IX, Paragraph (a) of the
Company’s articles of incorporation to be inapplicable to the Granite Merger. No
other corporate proceedings are necessary for the execution and delivery by the
Company of this Agreement, the performance by it of its obligations hereunder or
the consummation by it of the transactions contemplated hereby. This Agreement
has been duly and validly executed and delivered by the Company and, assuming
due authorization, execution and delivery by the Investor, is the valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms, except as enforcement may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent transfer and similar laws of
general applicability relating to or affecting creditors’ rights or by general
equity principles (whether applied in equity or at law).

 

11



--------------------------------------------------------------------------------

(ii) Neither the execution and delivery by the Company of this Agreement nor the
consummation of the transactions contemplated hereby, nor compliance by the
Company with any of the provisions hereof, will (A) violate, conflict with, or
result in a breach of any provision of, or constitute a default (or an event
which, with notice or lapse of time or both, would constitute a default) under,
or result in the termination of, or result in the loss of any benefit or
creation of any right on the part of any third party under, or accelerate the
performance required by, or result in a right of termination or acceleration of,
or result in the creation of any liens, charges, adverse rights or claims,
pledges, covenants, title defects, security interests and other encumbrances of
any kind (“Liens”) upon any of the properties or assets of the Company or any
Company Subsidiary, under any of the terms, conditions or provisions of (1) the
articles of incorporation or bylaws (or similar governing documents) of the
Company and each Company Subsidiary or (2) any note, bond, mortgage, indenture,
deed of trust, license, lease, agreement or other instrument or obligation to
which the Company or any of the Company Subsidiaries is a party or by which it
may be bound, or to which the Company or any of the Company Subsidiaries, or any
of the properties or assets of the Company or any of the Company Subsidiaries
may be subject, or (B) subject to receipt of the Requisite Shareholder Votes,
violate any Law applicable to the Company or any of the Company Subsidiaries or
any of their respective properties or assets except in the case of clauses
(A)(2) and (B) for such violations, conflicts and breaches as would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

(iii) The only votes of the shareholders of the Company required to approve each
of the Share Issuance Proposal and the Articles Amendment Proposal is the
approval by a majority of the votes cast on each proposal, provided that a
quorum representing a majority of the outstanding votes entitled to vote thereon
is satisfied in each case, pursuant to Section 5635 of the NASDAQ Listing Rules
and the bylaws of the Company. The shareholder vote described in the preceding
sentence is referred to as the “Requisite Shareholder Votes.”

(e) Governmental Consents. No Governmental Consents are necessary for the
execution and delivery of this Agreement or for the sale by the Company of the
Common Shares to the Investor pursuant to this Agreement.

(f) Litigation and Other Proceedings. There is no pending or, to the Knowledge
of the Company, threatened claim, action, suit, arbitration, complaint, charge
or investigation or proceeding (each an “Action”) against the Company or any
Company Subsidiary or any of its assets, rights or properties which, if
adversely determined, would reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect, nor is the Company or any Company
Subsidiary a party or named as subject to the provisions of any order, writ,
injunction, settlement, judgment or decree of any court, arbitrator or
government agency, or instrumentality, except as has not had and would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect. There is no Action by the Company or any Company Subsidiary
pending or which the Company or any Company Subsidiary intends to initiate
(other than collection claims in the ordinary course of business). No director
or officer of the Company is or has been the subject of any Action involving a
claim of violation of or liability under federal or state securities laws or a
claim of breach of fiduciary duty as of the date hereof. There has not been, and
to the Knowledge of the Company, there is not pending or contemplated, any
investigation by the SEC involving the Company or any current or former director
or officer of the Company in his or her capacity as such.

 

12



--------------------------------------------------------------------------------

(g) Financial Statements. Each of the consolidated balance sheets of the Company
and the Company Subsidiaries and the related consolidated statements of income
(loss), statements of shareholders’ equity and comprehensive income (loss) and
cash flows, together with the notes thereto, for the last five (5) years
included in any Company Report filed with the SEC (the “Company Financial
Statements”), (i) have been prepared from, and are in accordance with, the books
and records of the Company and the Company Subsidiaries, (ii) complied, as of
their respective date of such filing, in all material respects with applicable
accounting requirements and with the published rules and regulations of the SEC
with respect thereto, (iii) have been prepared in accordance with GAAP applied
on a consistent basis and (iv) present fairly in all material respects the
consolidated financial position of the Company and the Company Subsidiaries at
the dates and the consolidated results of operations, changes in shareholders’
equity and cash flows of the Company and the Company Subsidiaries for the
periods stated therein (subject to the absence of notes and normal and recurring
year-end audit adjustments not material to the financial condition of the
Company and the Company Subsidiaries in the case of the unaudited interim
financial statements).

(h) Reports. Since December 31, 2007, the Company and each Company Subsidiary
have filed all material reports, registrations, documents, filings, statements
and submissions, together with any required amendments thereto, that it was
required to file with any Governmental Entity (the foregoing, collectively, the
“Company Reports”) and have paid all material fees and assessments due and
payable in connection therewith. As of their respective filing dates, the
Company Reports complied in all material respects with all statutes and
applicable rules and regulations of the applicable Governmental Entities, as the
case may be. As of the date of this Agreement, there are no outstanding comments
from the SEC or any other Governmental Entity with respect to any Company Report
that were enumerated within such report or otherwise were the subject of written
correspondence with respect thereto. Each of the Company Reports, including the
documents incorporated by reference therein, contained all the information
required to be included in it when it was filed and, with respect to each
Company Report filed with or furnished to the SEC, as of the date of such
Company Report, or if amended prior to the date of this Agreement, as of the
date of such amendment, did not contain an untrue statement of a material fact
or omit to state a material fact necessary in order to make the statements made
in it, in light of the circumstances under which they were made, not misleading
and complied as to form in all material respects with the applicable
requirements of the Securities Act and the Securities Exchange Act of 1934, as
amended (the “Exchange Act”). No executive officer of the Company has failed in
any respect to make the certifications required of him or her under Section 302
or 906 of the Sarbanes-Oxley Act of 2002. Copies of all material Company Reports
not otherwise publicly filed have, to the extent allowed by applicable Law, been
made available to the Investor by the Company.

(i) Internal Accounting and Disclosure Controls Off Balance Sheet Arrangements.

(i) The records, systems, controls, data and information of the Company and the
Company Subsidiaries are recorded, stored, maintained and operated under

 

13



--------------------------------------------------------------------------------

means (including any electronic, mechanical or photographic process, whether
computerized or not) that are under the exclusive ownership and direct control
of the Company or the Company Subsidiaries or accountants (including all means
of access thereto and therefrom), except for any non-exclusive ownership and
non-direct control that would not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect. The Company (i) has implemented
and maintains disclosure controls and procedures (as defined in Rule 13a-15(e)
promulgated under the Exchange Act) to ensure that material information relating
to the Company, including its consolidated Subsidiaries, is made known to the
chief executive officer or executive chairman and the chief financial officer of
the Company by others within those entities, and (ii) has disclosed, based on
its most recent evaluation prior to the date of this Agreement, to the Company’s
outside auditors and the audit committee of the Board of Directors (A) any
significant deficiencies and material weaknesses in the design or operation of
internal controls over financial reporting (as defined in Rule 13a-15(f)
promulgated under the Exchange Act) that are reasonably likely to adversely
affect the Company’s ability to record, process, summarize and report financial
information, and (B) any fraud, whether or not material, that involves
management or other employees who have a significant role in the Company’s
internal controls over financial reporting. As of the date of this Agreement,
the Company has no Knowledge of any reason that its outside auditors and its
chief executive officer or executive chairman and chief financial officer shall
not be able to give the certifications and attestations required pursuant to the
rules and regulations adopted pursuant to Section 404 of the Sarbanes-Oxley Act
of 2002, without qualification (except to extent expressly permitted by the
rules and regulations promulgated thereunder), when next due. Since December 31,
2007, (1) neither the Company nor any Company Subsidiary nor, to the Knowledge
of the Company, any director, officer, employee, auditor, accountant or
representative of the Company or any Company Subsidiary has received or
otherwise had or obtained knowledge of any material complaint, allegation,
assertion or claim, whether written or oral, regarding the accounting or
auditing practices, procedures, methodologies or methods of the Company or any
Company Subsidiary or their respective internal accounting controls, including
any material complaint, allegation, assertion or claim that the Company or any
Company Subsidiary has engaged in questionable accounting or auditing practices,
and (2) no attorney representing the Company or any Company Subsidiary, whether
or not employed by the Company or any Company Subsidiary, has reported evidence
of a material violation of securities laws, breach of fiduciary duty or similar
violation by the Company or any of its officers, directors, employees or agents
to the Board of Directors or any committee thereof or to any director or officer
of the Company.

(ii) There is no transaction, arrangement, or other relationship between the
Company and any of the Company Subsidiaries and an unconsolidated or other
affiliated entity that is not reflected on the Company Financial Statements.

(j) Risk Management Instruments. All material derivative instruments, including
swaps, caps, floors and option agreements entered into for the Company’s or any
of the Company Subsidiaries’ own account were entered into (i) only in the
ordinary course of business consistent with past practice, (ii) in accordance
with prudent practices and in all material respects with all applicable Laws and
(iii) with counterparties believed to be financially responsible at the time;
and each of them constitutes the valid and legally binding obligation of the
Company or any Company Subsidiary, as applicable, enforceable in accordance with
its terms. Neither the Company nor, to the Knowledge of the Company, any other
party thereto is in breach of any of its material obligations under any such
agreement or arrangement.

 

14



--------------------------------------------------------------------------------

(k) No Undisclosed Liabilities. There are no liabilities of the Company or any
of the Company Subsidiaries of any kind whatsoever, whether accrued, contingent,
absolute, determined, determinable or otherwise, except for (i) liabilities
adequately reflected or reserved against in accordance with GAAP in the
Company’s audited balance sheet as of December 31, 2010 and (ii) liabilities
that have arisen in the ordinary and usual course of business and consistent
with past practice since December 31, 2010 and which have not had or could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

(l) Mortgage Banking Business. The Company and each of the Company Subsidiaries
have complied with, and all documentation in connection with the origination,
processing, underwriting and credit approval of any mortgage loan originated,
purchased or serviced by the Company or any Company Subsidiary has satisfied, in
all material respects (i) all Laws with respect to the origination, insuring,
purchase, sale, pooling, servicing, subservicing, or filing of claims in
connection with mortgage loans, including all Laws relating to real estate
settlement procedures, consumer credit protection, truth in lending laws, usury
limitations, fair housing, transfers of servicing, collection practices, equal
credit opportunity and adjustable rate mortgages, (ii) the responsibilities and
obligations relating to mortgage loans set forth in any agreement between the
Company and any Agency, Loan Investor or Insurer, (iii) the applicable rules,
regulations, guidelines, handbooks and other requirements of any Agency, Loan
Investor or Insurer and (iv) the terms and provisions of any mortgage or other
collateral documents and other loan documents with respect to each mortgage
loan. No Agency, Loan Investor or Insurer has (x) claimed in writing that the
Company or any of the Company Subsidiaries has violated or has not complied with
the applicable underwriting standards with respect to mortgage loans sold by the
Company or any of the Company Subsidiaries to a Loan Investor or Agency, or with
respect to any sale of mortgage servicing rights to a Loan Investor, (y) imposed
in writing material restrictions on the activities (including commitment
authority) of the Company or any of the Company Subsidiaries or (z) indicated in
writing to the Company or any of the Company Subsidiaries that it has terminated
or intends to terminate its relationship with the Company or any of the Company
Subsidiaries for poor performance, poor loan quality or concern with respect to
the Company’s or any of the Company Subsidiaries’ compliance with Laws.

(m) Bank Secrecy Act; Anti-Money Laundering; OFAC; and Customer Information. The
Company is not aware of, has not been advised of, and, to the Knowledge of the
Company, has no reason to believe that any facts or circumstances exist that
would cause it or any Company Subsidiary to be deemed to be (i) not operating in
compliance, in all material respects, with the Bank Secrecy Act of 1970, as
amended, the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001 (also known as the USA
PATRIOT Act), any order or regulation issued by the Treasury’s Office of Foreign
Assets Control (“OFAC”), or any other applicable anti-money laundering or
anti-terrorist-financing statute, rule or regulation or (ii) not operating in
compliance in all material respects with the applicable privacy and customer
information requirements contained in any federal or state privacy Laws and
regulations, including without limitation, Title V of the Gramm-Leach-Bliley Act
of 1999 and the regulations promulgated thereunder. The Company is not aware of
any facts or circumstances that would cause it to believe that any nonpublic

 

15



--------------------------------------------------------------------------------

customer information has been disclosed to or accessed by an unauthorized third
party in a manner that would cause it to undertake any material remedial action.
The Company and each of the Company Subsidiaries have adopted and implemented an
anti-money laundering program that contains adequate and appropriate customer
identification verification procedures that comply with the USA PATRIOT Act and
such anti-money laundering program meets the requirements in all material
respects of Section 352 of the USA PATRIOT Act and the regulations thereunder,
and they have complied in all respects with any requirements to file reports and
other necessary documents as required by the USA PATRIOT Act and the regulations
thereunder. The Company will not knowingly directly or indirectly use the
proceeds of the sale of the Common Shares pursuant to transactions contemplated
by this Agreement, or lend, contribute or otherwise make available such proceeds
to any Company Subsidiary, joint venture partner or other Person, towards any
sales or operations in any country sanctioned by OFAC or for the purpose of
financing the activities of any Person currently subject to any U.S. sanctions
administered by OFAC.

(n) Certain Payments. Neither the Company nor any of the Company Subsidiaries,
nor any directors, officers, nor to the Knowledge of the Company, employees or
any of their Affiliates or any other Person who to the Knowledge of the Company
is associated with or acting on behalf of the Company or any of the Company
Subsidiaries has directly or indirectly (i) made any contribution, gift, bribe,
rebate, payoff, influence payment, kickback, or other payment in violation of
any Law to any Person, private or public, regardless of form, whether in money,
property, or services (A) to obtain favorable treatment in securing business for
the Company or any of the Company Subsidiaries, (B) to pay for favorable
treatment for business secured by the Company or any of the Company
Subsidiaries, or (C) to obtain special concessions or for special concessions
already obtained, for or in respect of the Company or any of the Company
Subsidiaries or (ii) established or maintained any fund or asset with respect to
the Company or any of the Company Subsidiaries that was required by Law or GAAP
to have been recorded and was not recorded in the books and records of the
Company or any of the Company Subsidiaries.

(o) Absence of Certain Changes. Since December 31, 2010 and except as Previously
Disclosed, (i) the Company and the Company Subsidiaries have conducted their
respective businesses in all material respects in the ordinary and usual course
of business consistent with past practices, (ii) none of the Company or any
Company Subsidiary has issued any securities (other than Common Stock and
Company Options and other equity-based awards issued prior to the date of this
Agreement pursuant to Benefit Plans and reflected in Section 2.2(c)) or incurred
any liability or obligation, direct or contingent, for borrowed money, except
borrowings in the ordinary course of business, (iii) the Company has not made or
declared any distribution in cash or in kind to its shareholders or issued or
repurchased any shares of its Capital Stock, (iv) no fact, event, change,
condition, development, circumstance or effect has occurred that has had or
would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and (v) no material default (or event which, with notice
or lapse of time, or both, would constitute a material default) exists on the
part of the Company or any Company Subsidiary or, to the Knowledge of the
Company, on the part of any other party, in the due performance and observance
of any term, covenant or condition of any agreement to which the Company or any
Company Subsidiary is a party and which would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

 

16



--------------------------------------------------------------------------------

(p) Compliance with Laws. The Company and each Company Subsidiary have all
material permits, licenses, franchises, authorizations, orders and approvals of,
and have made all filings, applications and registrations with, Governmental
Entities that are required in order to permit them to own or lease their
properties and assets and to carry on their business as presently conducted and
that are material to the business of the Company and each Company Subsidiary.
The Company and each Company Subsidiary have complied in all material respects
and (i) are not in default or violation in any respect of, (ii) are not under
investigation with respect to, and (iii) have not been threatened to be charged
with or given notice of any material violation of, any applicable material
domestic (federal, state or local) or foreign law, statute, ordinance, license,
rule, regulation, policy or guideline, order, demand, writ, injunction, decree
or judgment of any Governmental Entity (each, a “Law”), other than such
noncompliance, defaults, violations or investigations that would not reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect. Except for statutory or regulatory restrictions of general application,
restrictions applicable to recipients of funds under the Troubled Asset Relief
Program, the written agreement of the Company with the Federal Reserve Bank of
Richmond entered into on October 21, 2010, the Consent Order issued to the Bank
by the Office of the Comptroller of the Currency (the “OCC”) on July 22, 2010,
and the Prompt Corrective Action Notice issued to the Bank by the OCC on
November 1, 2010 (each, individually a “Regulatory Order” and, together, the
“Regulatory Orders”), no Governmental Entity has placed any material restriction
on the business or properties of the Company or any of the Company Subsidiaries.
As of the date hereof, the Bank has a Community Reinvestment Act rating of
“satisfactory” or better.

(q) Agreements with Regulatory Agencies. Except for the Regulatory Orders,
(i) the Company and the Company Subsidiaries (A) are not subject to any
cease-and-desist or other similar order or enforcement action issued by, (B) are
not a party to any written agreement, consent agreement or memorandum of
understanding with, (C) are not a party to any commitment letter or similar
undertaking to, and (D) are not subject to any capital directive by any
Governmental Authority, and (ii) since December 31, 2007, each of the Company
and the Company Subsidiaries has not adopted any board resolutions at the
request of, any Governmental Entity that currently restricts in any material
respect the conduct of its business or that in any material manner relates to
its capital adequacy, its liquidity and funding policies and practices, its
ability to pay dividends, its credit, risk management or compliance policies,
its internal controls, its management or its operations or business (each item
in this sentence, a “Regulatory Agreement”), nor has the Company nor any of the
Company Subsidiaries been advised since December 31, 2007 by any Governmental
Entity that it is considering issuing, initiating, ordering, or requesting any
such Regulatory Agreement. Except as Previously Disclosed, the Company and the
Company Subsidiaries are in compliance in all material respects with each
Regulatory Agreement to which they are party or subject, and the Company and the
Company Subsidiaries have not received any notice from any Governmental Entity
indicating that either the Company or any of the Company Subsidiaries is not in
compliance in all material respects with any such Regulatory Agreement.

 

17



--------------------------------------------------------------------------------

(r) Contracts. The Company has Previously Disclosed or provided (by hard copy,
electronic data room or otherwise) to the Investor or its representatives true,
correct and complete copies of each of the following to which the Company or any
Company Subsidiary is a party (each, a “Material Contract”):

(i) any contract or agreement relating to indebtedness for borrowed money,
letters of credit, capital lease obligations, obligations secured by a Lien or
interest rate or currency hedging agreements (including guarantees in respect of
any of the foregoing, but in any event excluding trade payables, securities
transactions and brokerage agreements arising in the ordinary course of
business, intercompany indebtedness and immaterial leases for telephones, copy
machines, facsimile machines and other office equipment) in excess of $250,000,
except for those issued in the ordinary course of business;

(ii) any contract or agreement that constitutes a collective bargaining or other
arrangement with any labor union;

(iii) any contract or agreement that is a “material contract” within the meaning
of Item 601(b)(10) of Regulation S-K;

(iv) any lease or agreement under which the Company or any of the Company
Subsidiaries is lessee of, or holds or operates, any property owned by any other
Person with annual rent payments in excess of $250,000;

(v) any lease or agreement under which the Company or any of the Company
Subsidiaries is lessor of, or permits any Person to hold or operate, any
property owned or controlled by the Company or any of the Company Subsidiaries;

(vi) any contract or agreement limiting, in any material respect, the ability of
the Company or any of the Company Subsidiaries to engage in any line of business
or to compete, whether by restricting territories, customers or otherwise, or in
any other material respect, with any Person;

(vii) any settlement, conciliation or similar agreement, the performance of
which will involve payment after the Closing Date of consideration in excess of
$250,000;

(viii) any contract or agreement that relates to Intellectual Property Rights
(other than a license granted to the Company for commercially available software
licensed on standard terms with a total replacement cost of less than $250,000);

(ix) any contract or agreement that concerns the sale or acquisition of any
material portion of the Company’s business;

(x) any alliance, cooperation, joint venture, shareholders, partnership or
similar agreement involving a sharing of profits or losses relating to the
Company or any Company Subsidiary;

(xi) any contract or agreement involving annual payments in excess of $250,000
that cannot be cancelled by the Company or a Company Subsidiary without penalty
or without more than 90 days’ notice;

(xii) any material hedge, collar, option, forward purchasing, swap, derivative
or similar agreement, understanding or undertaking;

 

18



--------------------------------------------------------------------------------

(xiii) any contract or agreement with respect to the employment or service of
any current or former directors, officers, employees or consultants of the
Company or any of the Company Subsidiaries other than, with respect to
non-executive employees and consultants, in the ordinary course of business;

(xiv) any contract or agreement containing any (x) non-competition or exclusive
dealing obligations or other obligation which purports to limit or restrict in
any respect the ability of the Company or any Company Subsidiary to solicit
customers or the manner in which, or the localities in which, all or any portion
of the business of the Company or the Company Subsidiaries is or can be
conducted, or (y) right of first refusal or right of first offer or similar
right or that limits or purports to limit the ability of the Company or any of
the Company Subsidiaries to own, operate, sell, transfer, pledge or otherwise
dispose of any material assets or business; and

(xv) any material contract or agreement that would require any consent or
approval of a counterparty as a result of the consummation of the transactions
contemplated by this Agreement.

Each Material Contract (A) is legal, valid and binding on the Company and the
Company Subsidiaries which are a party to such contract, (B) is in full force
and effect and enforceable in accordance with its terms and (C) will continue to
be legal, valid, binding, enforceable, and in full force and effect in all
material respects following the consummation of the transactions contemplated by
the this Agreement, except in the cases of (B) and (C) as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting the enforcement of creditors’ rights in general.
Neither the Company nor any of the Company Subsidiaries, nor to the Knowledge of
the Company, any other party thereto is in material violation or default under
any Material Contract. No benefits under any Material Contract will be
increased, and no vesting of any benefits under any Material Contract will be
accelerated, by the occurrence of any of the transactions contemplated by this
Agreement, nor will the value of any of the benefits under any Material Contract
be calculated on the basis of any of the transactions contemplated by this
Agreement. The Company and the Company Subsidiaries, and to the Knowledge of the
Company, each of the other parties thereto, have performed in all material
respects all material obligations required to be performed by them under each
Material Contract, and to the Knowledge of the Company, no event has occurred
that with notice or lapse of time would constitute a material breach or default
or permit termination, modification, or acceleration, under the Material
Contracts.

(s) Insurance. The Company and each of the Company Subsidiaries are presently
insured, and have been insured for at least the past five years, for reasonable
amounts with financially sound and reputable insurance companies against such
risks as companies engaged in a similar business would, in accordance with good
business practice, customarily be insured. All of the policies, bonds and other
arrangements providing for the foregoing (the “Company Insurance Policies”) are
in full force and effect, the premiums due and payable thereon have been or will
be timely paid through the Closing Date, and there is no material breach or
default (and no condition exists or event has occurred that, with the giving of
notice or lapse of time or both, would constitute such a material breach or
default) by the Company or any of the Company Subsidiaries under any of the
Company Insurance Policies or, to the Knowledge

 

19



--------------------------------------------------------------------------------

of the Company, by any other party to the Company Insurance Policies. Neither
the Company nor any of the Company Subsidiaries has received any written notice
of cancellation or non-renewal of any Company Insurance Policy nor, to the
Knowledge of the Company, is the termination of any such policies threatened in
writing by the insurer, and there is no material claim for coverage by the
Company, or any of the Company Subsidiaries, pending under any of such Company
Insurance Policies as to which coverage has been denied or disputed by the
underwriters of such Company Insurance Policies or in respect of which such
underwriters have reserved their rights.

(t) Title. The Company and the Company Subsidiaries have good and marketable
title in fee simple to all real property owned by them and good and valid title
to all material personal property owned by them, in each case free and clear of
all Liens, except for Liens which do not materially affect the value of such
property and do not interfere with the use made and proposed to be made of such
property by the Company or any Company Subsidiary. Any real property and
facilities held under lease by the Company or the Company Subsidiaries are
valid, subsisting and enforceable leases with such exceptions that are not
material and do not interfere with the use made and proposed to be made of such
property and facilities by the Company or the Company Subsidiaries.

(u) Intellectual Property Rights. The Company and the Company Subsidiaries own
or possess adequate rights or licenses to use all trademarks, service marks and
all applications and registrations therefor, trade names, patents, patent
rights, copyrights, original works of authorship, inventions, trade secrets and
other intellectual property rights (“Intellectual Property Rights”) used in or
necessary to conduct their businesses as conducted on the date of this
Agreement, except as would not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect. To the Knowledge of the Company, no
product or service of the Company or the Company Subsidiaries infringes the
Intellectual Property Rights of others. Except as would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect,
the Company and the Company Subsidiaries have not received notice of any claim
being made or brought, or, to the Knowledge of the Company, being threatened,
against the Company or any of the Company Subsidiaries regarding (i) their
Intellectual Property Rights, or (ii) that the products or services of the
Company or the Company Subsidiaries infringe the Intellectual Property Rights of
others. To the Knowledge of the Company, there are no facts or circumstances
that would reasonably be expected to give rise to any of the foregoing claims.
The computers, computer software, firmware, middleware, servers, workstations,
routers, hubs, switches, data communications lines, and all other information
technology equipment, and all associated documentation used in the business of
the Company and the Company Subsidiaries (the “IT Assets”) operate and perform
in all material respects in accordance with their documentation and functional
specifications and otherwise as required in connection with the business. To the
Knowledge of the Company, no person has gained unauthorized access to the IT
Assets. The Company and the Company Subsidiaries have implemented reasonable
backup and disaster recovery technology consistent with industry practices. The
Company and the Company Subsidiaries take reasonable measures, directly or
indirectly, to ensure the confidentiality, privacy and security of customer,
employee and other confidential information. The Company and the Company
Subsidiaries have complied in all material respects with all internet domain
name registrations and other requirements of internet domain registrars
concerning internet domain names that are used in and material to the business.

 

20



--------------------------------------------------------------------------------

(v) Employee Benefits.

(i) Section 2.2(v) of the Disclosure Schedule sets forth a correct and complete
list of each “employee benefit plan” (within the meaning of Section 3(3) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”),
including, without limitation, multiemployer plans within the meaning of
Section 3(37) of ERISA), and all stock purchase, stock option, severance,
employment, change-in-control, fringe benefit, bonus, incentive, deferred
compensation and all other employee benefit plans, agreements, programs,
policies or other arrangements, whether or not subject to ERISA (including any
funding mechanism therefor now in effect or required in the future as a result
of the transactions contemplated by this Agreement or otherwise), whether formal
or informal, oral or written, under which (A) any current or former employee,
officer, director or consultant of the Company or any of the Company
Subsidiaries (the “Company Employees”) has any present or future right to
benefits and which are contributed to, sponsored by or maintained by the Company
or any of the Company Subsidiaries or (B) the Company or any Company Subsidiary
has had or has any present or future liability. All such plans, agreements,
programs, policies and arrangements shall be collectively referred to as the
“Benefit Plans.”

(ii) With respect to each Benefit Plan, the Company has provided to the Investor
a current, correct and complete copy (or, to the extent no such copy exists, an
accurate description) thereof and, to the extent applicable: (A) any related
trust agreement or other funding instrument; (B) the most recent determination
letter, if applicable; (C) any summary plan description and other written
communications, other than individual pension benefit statements provided in
accordance with Section 105 of ERISA, (or a description of any oral
communications) by the Company and the Company Subsidiaries to the Company
Employees or other beneficiaries concerning the extent of the benefits provided
under a Benefit Plan; (D) a summary of any proposed material amendments or
material changes anticipated to be made to the Benefit Plans at any time within
the twelve months immediately following the date hereof; and (E) for the three
most recent years (x) the Form 5500 and attached schedules, (y) audited
financial statements and (z) actuarial valuation reports.

(iii) (A) Each Benefit Plan has been established and administered in all
material respects in accordance with its terms, and in compliance with the
applicable provisions of ERISA, the Code and other Laws; (B) each Benefit Plan
which is intended to be qualified within the meaning of Section 401(a) of the
Code has received a favorable determination letter as to its qualification, and
nothing has occurred, whether by action or failure to act, that could reasonably
be expected to cause the loss of such qualification; (C) no “reportable event”
(as such term is defined in Section 4043 of ERISA) that could reasonably be
expected to result in liability has occurred with respect to any Benefit Plan,
no non-exempt “prohibited transaction” (as such term is defined in Section 406
of ERISA and Section 4975 of the Code) has been engaged in by the Company or any
Company Subsidiary with respect to any Benefit Plan that has or is expected to
result in any material liability, no failure by any Benefit Plan to satisfy the
minimum funding standards (within the meaning of Section 412 of the Code or
Section 302 of ERISA) applicable to such Benefit Plan, whether or not waived,
has occurred, and no liability under Subtitle C or D of Title IV of ERISA has
been or is expected to be incurred by the Company or any Company Subsidiary with
respect to any ongoing, frozen or terminated “single-employer plan,” within the
meaning of Section 4001(a)(15) of ERISA, currently or formerly maintained by any
of them, or

 

21



--------------------------------------------------------------------------------

the single-employer plan of any entity which is considered one employer with the
Company under Section 4001 of ERISA or Section 414 of the Code; (D) there does
not now exist, nor do any circumstances exist that would reasonably be expected
to result in, any Controlled Group Liability that would be a liability of the
Company or any Company Subsidiary; (E) for each Benefit Plan with respect to
which a Form 5500 has been filed, no material change has occurred with respect
to the matters covered by the most recent Form 5500 since the end of the period
covered by such Form 5500; (F) except as expressly contemplated by this
Agreement, there is no present intention that any Benefit Plan be materially
amended, suspended or terminated, or otherwise modified to change benefits (or
the levels thereof) in a manner that results in an increased cost to the Company
or any Company Subsidiary (other than an immaterial increase in administrative
costs) under any Benefit Plan at any time within the twelve months immediately
following the date hereof; and (G) the Company and the Company Subsidiaries have
not incurred any current or projected liability under any Benefit Plan (or any
other plan or arrangement to which the Company or a Company Subsidiary is a
party) in respect of post-employment or post-retirement health, medical or life
insurance benefits for current, former or retired employees of the Company or
the Company Subsidiaries, except as required to avoid an excise tax under
Section 4980B of the Code or otherwise except as may be required pursuant to any
other Laws.

(iv) With respect to each of the Benefit Plans that is not a multiemployer plan
within the meaning of Section 4001(a)(iii) of ERISA but is subject to Title IV
of ERISA, as of the Closing Date, the assets of each such Benefit Plan are at
least equal in value to the present value of the accrued benefits (vested and
unvested) of the participants in such Benefit Plan on a termination and
projected benefit obligation basis, based on the actuarial methods and
assumptions indicated in the most recent applicable actuarial valuation reports.

(v) No Benefit Plan is a “multiemployer plan” within the meaning of
Section 4001(a)(iii) of ERISA or a plan that has two or more contributing
sponsors, at least two of whom are not under common control, within the meaning
of Section 4063 of ERISA. Neither the Company nor any member of any organization
which is a member of a controlled group of organizations within the meaning of
Section 414(b), (c), (m) or (o) of the Code has at any time sponsored or
contributed to, or has or had any liability or obligation in respect of, any
multiemployer plan.

(vi) With respect to any Benefit Plan, (A) no material actions, suits or claims
(other than routine claims for benefits in the ordinary course) are pending or,
to the Knowledge of the Company, threatened, (B) no facts or circumstances exist
that could reasonably be expected to give rise to any such actions, suits or
claims, (C) no written or oral communication has been received from the Pension
Benefit Guaranty Corporation (the “PBGC”) in respect of any Benefit Plan subject
to Title IV of ERISA concerning the funded status of any such plan or any
transfer of assets and liabilities from any such plan in connection with the
transactions contemplated herein and (D) no administrative investigation, audit
or other administrative proceeding by the Department of Labor, the PBGC, the
Internal Revenue Service or other governmental agencies are pending, in progress
(including, without limitation, any routine requests for information from the
PBGC) or, to the Knowledge of the Company, threatened. With respect to each
Benefit Plan that is subject to Title IV or Section 302 of ERISA or Section 412,
430 or 4971 of the Code: (i) no Benefit Plan has failed to satisfy minimum
funding standards (within the meaning of Section 412 or 430 of the Code or
Section 302 of

 

22



--------------------------------------------------------------------------------

ERISA), whether or not waived; and (ii) there has been no determination that any
Benefit Plan is, or is expected to be, in “at risk” status (within the meaning
of Section 430 of the Code or Section 303 of ERISA).

(vii) Neither the execution and delivery of this Agreement, nor the consummation
of the transactions contemplated hereby, taking into account any other related
event, including the Other Private Placements, could (A) result in any payment
(including severance, unemployment compensation or “excess parachute payment”
(within the meaning of Section 280G of the Code), forgiveness of indebtedness or
otherwise) becoming due to any current or former employee, officer or director
of the Company or any Company Subsidiaries from the Company or any of the
Company Subsidiaries under any Benefit Plan or otherwise, (B) increase any
compensation or benefits otherwise payable under any Benefit Plan, (C) result in
any acceleration of the time of payment or vesting of any such benefits,
(D) require the funding or increase in the funding of any such benefits (through
a grantor trust or otherwise), (E) result in any limitation on the right of the
Company or any of the Company Subsidiaries to (1) amend, merge or terminate any
Benefit Plan or related trust or (2) receive a reversion of assets from any
Benefit Plan or related trust, or (F) result in payments under any of the
Benefit Plans or otherwise which would not be deductible under Section 280G of
the Code. Neither the Company nor any of the Company Subsidiaries has taken, or
permitted to be taken, any action that required, and no circumstances exist that
will require, the funding, or the increase in the funding, of any benefits under
any Benefit Plan or resulted, or will result, in any limitation on the right of
the Company or any of the Company Subsidiaries to amend, merge, terminate or
receive a reversion of assets from any Benefit Plan or related trust.

(viii) Each Benefit Plan that is in any part a “nonqualified deferred
compensation plan” subject to Section 409A of the Code (A) materially complies
and, at all times after December 31, 2008 has materially complied, both in form
and operation, with the requirements of Section 409A of the Code and the final
regulations thereunder and (B) between January 1, 2005 and December 31, 2008 was
operated in good faith compliance with Section 409A of the Code, as determined
under applicable guidance of the Treasury and the Internal Revenue Service. No
compensation payable by the Company or any of the Company Subsidiaries has been
reportable as nonqualified deferred compensation in the gross income of any
individual or entity as a result of the operation of Section 409A of the Code.

(ix) The Company and the Company Subsidiaries have complied in full with the
TARP Standards for Compensation and Corporate Governance and all other
applicable Laws promulgated with respect thereto or otherwise relating to the
United States Department of the Treasury’s Troubled Asset Relief Program (TARP)
Capital Purchase Program (including without limitation obtaining any waivers of
rights to compensation and benefits from such senior executive officers and
other employees as may be necessary to comply with the TARP Capital Purchase
Program).

(w) Environmental Laws. The Company and the Company Subsidiaries (i) are in
compliance with any and all Environmental Laws, (ii) have received all permits,
licenses or other approvals required of it under applicable Environmental Laws
to conduct their business, (iii) are in compliance with all terms and conditions
of any such permit, license or approval, (iv) have not owned or operated any
property that has been contaminated with any Hazardous

 

23



--------------------------------------------------------------------------------

Substance that would reasonably be expected to result in liability pursuant to
any Environmental Law, (v) to the Knowledge of the Company, are not liable for
Hazardous Substance disposal or contamination on any third party property,
(vi) have not received any notice, demand, letter, claim or request for
information indicating that it may be in violation of or subject to liability
under any Environmental Law and (vii) are not subject to any circumstances or
conditions that could reasonably be expected to result in any claims, liability,
investigations, costs or restrictions on the ownership, use or transfer of any
property in connection with any Environmental Law, except where, in each of the
foregoing clauses, the failure to so comply would reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

(x) Taxes.

(i) All income and other material Tax Returns required to be filed by, or on
behalf of, the Company or the Company Subsidiaries have been timely filed or
will be timely filed or a proper extension of the required time for filing has
been or will be obtained, in accordance with all Laws, and all such Tax Returns
are, or shall be at the time of filing, complete and correct in all material
respects. The Company and the Company Subsidiaries have timely paid all material
Taxes due and payable (whether or not shown on such Tax Returns), or, where
payment is not yet due, have made adequate provisions in accordance with GAAP.
There are no Liens with respect to Taxes upon any of the assets or properties of
either the Company or the Company Subsidiaries other than with respect to Taxes
not yet due and payable.

(ii) No deficiencies for any material Taxes have been proposed or assessed in
writing against or with respect to any Taxes due by or Tax Returns of the
Company or the Company Subsidiaries, and there is no outstanding audit,
assessment, dispute or claim concerning any material Tax liability of the
Company or the Company Subsidiaries. No written claim has ever been made by any
Governmental Entity in a jurisdiction where neither the Company nor any of the
Company Subsidiaries files Tax Returns that the Company or any of its
Subsidiaries is or may be subject to taxation by that jurisdiction.

(iii) Neither the Company nor the Company Subsidiaries (A) are or have ever been
a member of an affiliated group (other than a group the common parent of which
is the Company) filing a joint, combined, unitary or consolidated Tax Return or
(B) have any liability for Taxes of any Person (other than the Company or any of
its Subsidiaries) arising from the application of Treasury Regulation
Section 1.1502-6 or any analogous provision of state, local or foreign Law, or
as a transferee or successor, by contract, or otherwise.

(iv) None of the Company or the Company Subsidiaries are party to, are bound by
or has any obligation under any Tax sharing or Tax indemnity agreement or
similar contract or arrangement.

(v) None of the Company or the Company Subsidiaries have been either a
“distributing corporation” or a “controlled corporation” in a distribution
occurring during the last five years in which the parties to such distribution
treated the distribution as one to which Section 355 of the Code is applicable.

 

24



--------------------------------------------------------------------------------

(vi) All material Taxes (determined both individually and in the aggregate)
required to be withheld, collected or deposited by or with respect to the
Company or the Company Subsidiaries have been timely withheld, collected or
deposited, as the case may be, and, to the extent required, have been paid to
the relevant taxing authority, other than Taxes being contested in good faith
and for which adequate reserves have been made in the Company’s Financial
Statements. The Company and the Company’s Subsidiaries have complied with all
applicable information reporting requirements in all material respects.

(vii) No closing agreement pursuant to Section 7121 of the Code (or any similar
provision of state, local or foreign Law) has been entered into by or with
respect to the Company or the Company’s Subsidiaries. Neither the Company nor
any of the Company Subsidiaries has granted any waiver of any federal, state,
local or foreign statute of limitations that is still in effect with respect to,
or any extension of a period for the assessment of, any Tax. The Disclosure
Schedule sets forth the tax year through which the statute of limitations has
run in respect of material Tax Liabilities of the Company and the Company
Subsidiaries for U.S. federal, state, local and foreign Taxes.

(viii) Neither the Company nor any of the Company Subsidiaries has engaged in
any transaction that could give rise to (A) a registration obligation with
respect to any Person under Section 6111 of the Code or the regulations
thereunder, (B) a list maintenance obligation with respect to any Person under
Section 6112 of the Code or the regulations thereunder, or (C) disclosure
obligation as a “listed transaction” under Section 6011 of the Code and the
regulations thereunder.

(ix) Except as may result from the transactions contemplated by this Agreement
and the other Agreements, including without limitation the transactions
described in the Recitals hereto, (A) none of the net operating loss
carryforwards, unrealized built-in losses, tax credits, or capital loss
carryforwards for U.S. federal income tax purposes of the Company or any Company
Subsidiary is, as applicable, currently subject to limitation under Section 382
or 383 of the Code or Treasury Regulations Section 1.1502-15 or -21 or
otherwise, (B) all of the Common Stock is owned by a single “direct public
group” (within the meaning of Treasury Regulation Section 1.382-2T(j)(2)(ii) and
(C) there are no “5-percent shareholders” (within the meaning of
Section 382(k)(7) of the Code and the Treasury Regulations promulgated
thereunder) of Common Stock, nor have there been any such shareholders within
the past three years. The Company has no reason to believe that the opinion from
KPMG LLP delivered pursuant to Section 1.2(c)(ii)(L) is incorrect.

(y) Labor.

(i) Employees of the Company and the Company Subsidiaries are not represented by
any labor union nor are any collective bargaining agreements otherwise in effect
with respect to such employees. No labor organization or group of employees of
the Company or any Company Subsidiary has made a pending demand for recognition
or certification, and there are no representation or certification proceedings
or petitions seeking a representation proceeding presently pending or, to the
Knowledge of the Company, threatened to be brought or filed with the National
Labor Relations Board or any other labor relations tribunal or authority, nor
have there been in the last three years. There are no strikes, work stoppages,
slowdowns,

 

25



--------------------------------------------------------------------------------

labor picketing lockouts, material arbitrations or material grievances, or other
material labor disputes pending or, to the Knowledge of the Company, threatened
against or involving the Company or any Company Subsidiary, nor have there been
any for the last three years.

(ii) Except as would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, the Company and the Company Subsidiaries
are in compliance with all (i) federal and state Laws and requirements
respecting employment and employment practices, terms and conditions of
employment, collective bargaining, disability, immigration, health and safety,
wages, hours and benefits, non-discrimination in employment, workers’
compensation and the collection and payment of withholding and/or payroll taxes
and similar taxes and (ii) obligations of the Company and the Company
Subsidiaries, as applicable, under any employment agreement, severance agreement
or any similar employment related agreement or understanding.

(iii) Except as would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, there is no charge or complaint pending
or, to the Knowledge of the Company, threatened before any Governmental Entity
alleging unlawful discrimination in employment practices, unfair labor practices
or other unlawful employment practices by the Company or any Company Subsidiary.

(z) Brokers and Finders. Except for Sandler O’Neill & Partners, L.P. and Raymond
James & Associates, Inc. (together, the “Placement Agents”), and the fees
payable thereto (which fees are to be paid by the Company), neither the Company
nor any of its officers, directors, employees or agents has employed any broker
or finder or incurred any liability for any financial advisory fees, brokerage
fees, commissions or finder’s fees, and no broker or finder has acted directly
or indirectly for the Company in connection with this Agreement or the other
Transaction Documents or the transactions contemplated hereby or thereby. Copies
of the Company’s agreements with each of the Placement Agents have been made
available to the Investor.

(aa) Loan Portfolio. The characteristics of the loan portfolio of the Company
have not materially and adversely changed from the characteristics of the loan
portfolio as of December 31, 2010.

(bb) Offering of Securities. Neither the Company nor any Person acting on its
behalf has taken any action (including any offering of any securities of the
Company under circumstances which would require the integration of such offering
with the offering of any of the Common Shares to be issued pursuant to this
Agreement under the Securities Act and the rules and regulations of the SEC
promulgated thereunder) which would subject the offering, issuance or sale of
any of such securities to the registration requirements of the Securities Act.
Neither the Company nor any Person acting on its behalf has engaged or will
engage in any form of general solicitation or general advertising (within the
meaning of Regulation D under the Securities Act) in connection with any offer
or sale of the Common Shares pursuant to the transactions contemplated by this
Agreement. Assuming the accuracy of the Investor’s representations and
warranties set forth in this Agreement, no registration under the Securities Act
is required for the offer and sale of the Common Shares by the Company to the
Investor.

 

26



--------------------------------------------------------------------------------

(cc) Investment Company Status. The Company is not, and upon consummation of the
transactions contemplated by this Agreement will not be, an “investment
company,” a company controlled by an “investment company” or an “affiliated
Person” of, or “promoter” or “principal underwriter” of, an “investment
company,” as such terms are defined in the Investment Company Act of 1940, as
amended.

(dd) Affiliate Transactions. No officer, director, five percent (5%) shareholder
or other Affiliate of the Company (or any Company Subsidiary), or any individual
who, to the Knowledge of the Company, is related by marriage or adoption to or
shares the same home as any such Person, or any entity which, to the Knowledge
of the Company, is controlled by any such Person (collectively, an “Insider”),
is a party to any contract or transaction with the Company (or any Company
Subsidiary) which pertains to the business of the Company (or any Company
Subsidiary) or has any interest in any property, real or personal or mixed,
tangible or intangible, used in or pertaining to the business of the Company (or
any Company Subsidiary). The foregoing representation and warranty does not
cover deposits at the Company (or any Company Subsidiary) or loans of $250,000
or less made in the ordinary course of business in compliance with Regulation O
and other applicable Law.

(ee) Anti-Takeover Provisions Not Applicable. The Board of Directors has taken
all necessary action to ensure that the execution and delivery of this Agreement
and the consummation of the transactions contemplated hereby will be exempt from
any anti-takeover or similar provisions of the Company’s articles of
incorporation and bylaws, and any other provisions of any applicable
“moratorium,” “control share,” “fair price,” “interested shareholder” or other
anti-takeover Laws and regulations of any jurisdiction.

(ff) Issuance of the Securities. The issuance of the Common Shares in connection
with the transactions contemplated by this Agreement has been duly authorized
(other than the Requisite Shareholder Votes) and such Common Shares, when issued
and paid for in accordance with the terms of this Agreement, will be duly and
validly issued, fully paid and nonassessable and free and clear of all Liens,
other than restrictions on transfer provided for or contemplated in this
Agreement or imposed by applicable securities Laws, and shall not be subject to
preemptive or similar rights.

(gg) Information Supplied. None of the information provided by the Company or
the Company Subsidiaries for inclusion or incorporation by reference in the
registration statement on Form S-4 to be filed with the SEC by the Company in
connection with the issuance of Common Stock in the Granite Merger (including
any amendments or supplements, the “Form S-4”) will, at the time when the Form
S-4 is filed with the SEC, at any time it is amended or supplemented and at the
time it becomes effective under the Securities Act, contain any untrue statement
of a material fact or omit to state any material fact required to be stated
therein or necessary to make the statements therein not misleading. None of the
information provided by the Company or the Company Subsidiaries for inclusion or
incorporation by reference in the Proxy Statement and the proxy statement
relating to the Granite shareholders’ meeting to approve the Granite Merger, if
any (the “Granite Shareholders’ Meeting”) (such proxy statements together, in
each case as amended or supplemented from time to time, the “Joint Proxy
Statement”) will, at the date it is first mailed to the Company’s shareholders
or at the time of the Company Shareholders’ Meeting and the Granite
Shareholders’ Meeting, contain any

 

27



--------------------------------------------------------------------------------

untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading. The Joint
Proxy Statement (other than the portion thereof relating solely to the Granite
Shareholders’ Meeting) will comply as to form in all material respects with the
requirements of the Securities Act and the Exchange Act and the rules and
regulations thereunder.

(hh) Disclosure Requirements. The Company shall be solely responsible for
preparing and disseminating adequate disclosure documents for the Other
Investors in connection with any Other Private Placements. Such disclosure
documents shall not, at the time they are so disseminated, contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances in which they are made, not misleading.

(ii) Rights Plan. The Board of Directors has approved and adopted the Tax
Benefits Preservation Plan (including the Amendment to Tax Benefits Preservation
Plan) set forth in Section 2.2(ii) of the Disclosure Schedule (as amended, the
“Rights Plan”) and has instructed the officers of the Company to take such steps
as are necessary or advisable to implement and put into effect the Rights Plan
as soon as practicable after the date of this Agreement.

2.3 Representations and Warranties of the Investor. Except as Previously
Disclosed, the Investor hereby represents and warrants to the Company, as of the
date hereof and as of the Closing Date (except for the representations and
warranties that are as of a specific date which shall be made as of that date)
that:

(a) Organization and Authority. The Investor is duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization, is
duly qualified to do business and is in good standing in all jurisdictions where
its ownership or leasing of property or the conduct of its business requires it
to be so qualified and where failure to be so qualified would be reasonably
expected to materially and adversely impair or delay its ability to perform its
obligations under this Agreement or to consummate the transactions contemplated
hereby.

(b) Authorization; No Conflicts.

(i) The Investor has the necessary power and authority to execute and deliver
this Agreement and to perform its obligations hereunder. The execution, delivery
and performance of this Agreement and the consummation of the transactions
contemplated hereby have been duly authorized by its board of directors, general
partner or managing members, investment committee, investment adviser or other
authorized person, as the case may be, and no further approval or authorization
by any of its shareholders, partners or other equity owners, as the case may be,
is required. This Agreement has been duly and validly executed and delivered by
the Investor and, assuming due authorization, execution and delivery by the
Company, is the valid and binding obligation of the Investor enforceable against
the Investor in accordance with its terms (except as enforcement may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
transfer and similar laws of general applicability relating to or affecting
creditors’ rights or by general equity principles).

 

28



--------------------------------------------------------------------------------

(ii) Neither the execution, delivery and performance by the Investor of this
Agreement nor the consummation of the transactions contemplated hereby, nor
compliance by the Investor with any of the provisions hereof, will (A) violate,
conflict with, or result in a breach of any provision of, or constitute a
default (or an event which, with notice or lapse of time or both, would
constitute a default) under, or result in the termination of, or accelerate the
performance required by, or result in a right of termination or acceleration of,
or result in the creation of any Liens upon any of the properties or assets of
the Investor under any of the terms, conditions or provisions of (1) its
articles of incorporation or bylaws, its certificate of limited partnership or
partnership agreement or its similar governing documents or (2) any note, bond,
mortgage, indenture, deed of trust, license, lease, agreement or other
instrument or obligation to which the Investor is a party or by which the
Investor may be bound, or to which the Investor or any of the properties or
assets of the Investor may be subject, or (B) subject to compliance with the
statutes and regulations referred to in the next paragraph (and assuming the
correctness of the representations and warranties of the Company), violate any
Law applicable to the Investor or any of its properties or assets except in the
case of clauses (A)(2) and (B) for such violations, conflicts and breaches as
would not reasonably be expected to materially adversely affect the Investor’s
ability to perform its obligations under this Agreement or consummate the
transactions contemplated hereby on a timely basis.

(c) Governmental Consents. Assuming the correctness of the representations and
warranties of the Company contained herein, no Governmental Consents are
necessary to be obtained by the Investor for the execution and delivery of this
Agreement or for the purchase by the Investor of the Common Shares pursuant to
this Agreement.

(d) Purchase for Investment. The Investor acknowledges that the Common Shares
have not been registered under the Securities Act or under any state securities
laws. The Investor (i) is acquiring the Common Shares pursuant to an exemption
from registration under the Securities Act and other applicable securities laws
solely for investment with no present intention to distribute any of the Common
Shares to any Person, (ii) will not sell or otherwise dispose of any of the
Common Shares, except in compliance with the registration requirements or
exemption provisions of the Securities Act and any other applicable securities
laws, (iii) has such knowledge and experience in financial and business matters
and in investments of this type that it is capable of evaluating the merits and
risks of its investment in the Common Shares and of making an informed
investment decision and (iv) is an “accredited investor” (as that term is
defined by Rule 501 of the Securities Act).

(e) Brokers and Finders. Neither the Investor, nor its respective Affiliates nor
any of their respective officers or directors has employed any broker or finder
or incurred any liability for any financial advisory fees, brokerage fees,
commissions or finder’s fees, and no broker or finder has acted directly or
indirectly for the Investor in connection with this Agreement or the
transactions contemplated hereby. The Investor acknowledges that it is
purchasing the Common Shares directly from the Company and not from any
Placement Agent.

 

29



--------------------------------------------------------------------------------

(f) Investment Decision. The Investor, or the duly appointed investment manager
to the Investor (the “Investment Manager”), if applicable, has independently
evaluated the merits of its decision to purchase the Common Shares pursuant to
this Agreement, and the Investor confirms that neither it, nor its Investment
Manager (if applicable), has relied on the advice of any other person’s business
and/or legal counsel in making such decision. The Investor understands that
nothing in this Agreement or any other materials presented by or on behalf of
the Company to the Investor in connection with the purchase of the Common Shares
constitutes legal, tax or investment advice. The Investor has consulted such
accounting, legal, tax and investment advisors as it has deemed necessary or
appropriate in connection with its purchase of the Common Shares. The Investor
understands that the Placement Agents have acted solely as the agent of the
Company in this placement of the Common Shares and the Investor has not relied
on the business or legal advice of the Placement Agents or any of its agents,
counsel or Affiliates in making its investment decision hereunder, and confirms
that none of such Persons has made any representations or warranties to the
Investor in connection with the transactions contemplated by this Agreement.
Except for this Agreement, there are no agreements or understandings with
respect to the transactions contemplated by this Agreement between the Investor
or any of its Affiliates, on the one hand, and (i) any of the Other Investors or
any of their respective Affiliates, (ii) the Company or (iii) the Company
Subsidiaries, on the other hand.

(g) Financial Capability. At the Closing, the Investor shall have available
funds necessary to consummate the Closing on the terms and conditions
contemplated by this Agreement.

(h) Ownership. Neither the Investor nor any of its Affiliates (as such term is
defined in the Rights Plan) directly or indirectly owns any stock of the Company
or of Granite (other than stock purchased pursuant to this Agreement).

(i) Access to Information. The Investor acknowledges that it has been afforded
(i) the opportunity to ask such questions as it has deemed necessary of, and to
receive answers from, representatives of the Company concerning the terms and
conditions of the offering of the Common Shares and the merits and risks of
investing in the Common Shares; (ii) access to information about the Company and
the Company Subsidiaries and their respective financial condition, results of
operations, business, properties, management and prospects sufficient to enable
it to evaluate its investment; (iii) the opportunity to obtain such additional
information that the Company possesses or can acquire without unreasonable
effort or expense that is necessary to make an informed investment decision with
respect to the Investment; and (iv) the opportunity to ask questions of
management.

(j) No Reliance. The Investor has not relied on any representation or warranty
in connection with the Investment other than those contained in this Agreement.

(k) No Coordinated Acquisition. The Investor (i) is not affiliated with Carlyle
or Oak Hill (each of Carlyle and Oak Hill, for purposes of this section only, a
“Lead Investor”), (ii) reached its decision to invest in the Common Shares
independently from any Lead Investor and any other Person known by the Investor
to be a potential investor in the Company, other than any Affiliates of the
Investor that are also investing in the Other Private Placements (any such

 

30



--------------------------------------------------------------------------------

person, a “Potential Investor”), (iii) is not advised or managed by an advisor
or manager that advises or manages any Lead Investor or any other Potential
Investor, other than any Affiliates of the Investor that are also investing in
the Other Private Placements, (iv) has not entered into any agreement or
understanding with any Lead Investor or any other Potential Investor to act in
concert for the purpose of exercising a controlling influence over the Company
or any Company Subsidiaries, including, but not limited to, any agreements or
understandings regarding the voting or transfer of shares of the Company,
(v) has not shared due diligence materials prepared by such Investor or any of
its advisors or representatives with respect to the Company or any Company
Subsidiaries with any Lead Investor or any other Potential Investor, (vi) has
not been induced, nor has induced any Lead Investor or any other Potential
Investor, to enter into the transactions contemplated by this Agreement,
(vii) was not notified of or provided the opportunity to enter into the
transactions contemplated by this Agreement pursuant to the terms of any
agreement or informal understanding with any Lead Investor or any other
Potential Investor and was not required by the terms of any agreement or
informal understanding to so notify any Lead Investor or other Potential
Investor, (viii) is not a party to any formal or informal understanding with any
Lead Investor or other Potential Investor to make a coordinated acquisition of
stock of the Company, and the investment decision of the Investor is not based
on the investment decision of any Lead Investor or any other Potential Investor,
(ix) is not a party to any formal or informal agreement or understanding
concerning the appointment of any individual to the Board of Directors, (x) will
not, by reason of the Investment, file, be required to file, or be required to
be included in a Schedule 13D or Schedule 13G pursuant to the United States
federal securities laws, (xi) has not engaged as part of a group consisting of
substantially the same entities as the Potential Investors, in substantially the
same combination of interests, in any additional banking or nonbanking
activities or business ventures in the United States, and (xii) will not pay any
Lead Investor or any other Potential Investor any fee in connection with the
transactions contemplated hereby. The Investor does not presently hold any
capital stock of the Company.

(l) Offering of Securities. To the Investor’s knowledge, the Investor was not
contacted by means of any general solicitation or general advertising (within
the meaning of Regulation D under the Securities Act) in connection with the
offer and sale of the Common Shares to be purchased pursuant to this Agreement.

ARTICLE 3

COVENANTS

3.1 Confidentiality. The Investor acknowledges that the information being
provided to it in connection with the transactions contemplated hereby is
subject to the terms of the confidentiality agreement heretofore entered into
between the Investor and the Company (the “Confidentiality Agreement”), the
terms of which are incorporated herein by reference.

3.2 Avoidance of Control.

(a) Notwithstanding anything to the contrary in this Agreement, the Company
shall not, and shall cause the Company Subsidiaries not to take any action
(including any redemption, repurchase, or recapitalization of Common Stock, or
securities or rights, options or

 

31



--------------------------------------------------------------------------------

warrants to purchase Common Stock, or securities of any type whatsoever that
are, or may become, convertible into or exchangeable into or exercisable for
Common Stock in each case, where the Investor is not given the right to
participate in such redemption, repurchase or recapitalization to the extent of
the Investor’s pro rata proportion), that would cause the Investor’s ownership
of Voting Securities (together with the ownership by the Investor’s Affiliates
(as such term is used under the BHC Act) of Voting Securities) to increase to an
amount in excess of 4.9% of any class of Voting Securities; provided, however,
that the Company shall not be deemed to have violated this Section 3.2(a) if it
has given the Investor the opportunity to participate in such redemption,
repurchase or recapitalization to the extent of the Investor’s pro rata
proportion on the same terms as the other participants in such redemption,
repurchase or recapitalization and the Investor fails to so participate.

(b) The Investor shall not, and shall cause its Affiliates not to, take, permit
or allow any action that would cause (i) any Company Subsidiary to become a
“commonly controlled insured depository institution” (as that term is defined
for purposes of 12 U.S.C. §1815(e), as may be amended or supplemented from time
to time, and any successor thereto) with respect to any institution that is not
a direct or indirect Company Subsidiary or (ii) the Investor’s ownership of
Voting Securities (together with the ownership by the Investor’s Affiliates (as
such term is used under the BHC Act) of Voting Securities) to exceed 4.9% of any
class of Voting Securities.

(c) In the event that either party hereto breaches its obligations under this
Section 3.2 or believes that it is reasonably likely to breach such obligations,
it shall notify the other party as promptly as practicable and shall cooperate
in good faith with such other party to modify any ownership or other
arrangements or take any other action, in each case, as is necessary to cure or
avoid such breach.

3.3 Reasonable Best Efforts. Upon the terms and subject to the conditions herein
provided, except as otherwise provided in this Agreement, each of the parties
hereto agrees to use its reasonable best efforts to take or cause to be taken
all action, to do or cause to be done and to assist and cooperate with the other
parties hereto in doing all things necessary, proper or advisable under Laws to
consummate and make effective the transactions contemplated hereby, including
but not limited to: (a) the satisfaction of the conditions precedent to the
obligations of the parties hereto; (b) the obtaining of applicable Governmental
Consents, and consents, waivers and approvals of any third parties; (c) the
defending of any claim, action, suit, investigation or proceeding, whether
judicial or administrative, challenging this Agreement or the performance of the
obligations hereunder; and (d) the execution and delivery of such instruments,
and the taking of such other actions as the other party hereto may reasonably
request in order to carry out the intent of this Agreement.

3.4 Preemptive Rights.

(a) Sale of New Securities. After the Closing, until the later of the second
anniversary of the Closing Date and the date on which the Investor no longer
owns, in the aggregate together with its Affiliates, at least one and one-half
percent (1.5%) of the outstanding Common Shares (before giving effect to any
issuances triggering provisions of this Section 3.4), at any time that the
Company proposes to make any public or nonpublic offering or sale of any

 

32



--------------------------------------------------------------------------------

equity (including Common Stock, preferred stock or restricted stock), or any
securities, options or debt that is convertible or exchangeable into equity or
that includes an equity component (such as an equity “kicker”) (including any
hybrid security) (any such security, a “New Security”), other than the issuance
and sale of securities (i) in connection with the Warrant Offering, (ii) upon
conversion of convertible securities issued in compliance with this Section 3.4,
(iii) to employees, officers, directors or consultants of the Company pursuant
to employee benefit plans or compensatory arrangements approved by the Board of
Directors (including upon the exercise of employee stock options granted
pursuant to any such plans or arrangements), (iv) pursuant to the Rights Plan or
any other rights plan, (v) in connection with the exercise of the TARP Warrant,
or (vi) as consideration in connection with any bona fide, arm’s length, direct
or indirect merger, acquisition or similar transaction or joint venture,
strategic alliance, license agreement or other similar commercial transactions,
including, for the avoidance of doubt, the Granite Merger, the Investor shall
first be afforded the opportunity to acquire from the Company for the same price
(except that, to the extent permitted by Law and the articles of incorporation
and bylaws of the Company, the Investor may elect to receive such securities in
nonvoting form, convertible into Voting Securities in a widely dispersed
offering) and on the same terms as such securities are proposed to be offered to
others, up to the amount of such New Securities to be offered in the aggregate
required to enable it to maintain its proportionate equivalent interest in the
Common Stock immediately prior to any such issuance of New Securities. The New
Securities that the Investor shall be entitled to purchase in the aggregate
shall be determined by multiplying (x) the total number or principal amount of
such offered New Securities by (y) a fraction, the numerator of which is the
number of Common Shares held by the Investor (assuming full conversion or
exercise of any securities convertible into or exercisable for Common Stock) and
the denominator of which is the number of shares of Common Stock then
outstanding (assuming full conversion or exercise of any securities convertible
into or exercisable for Common Stock and before giving effect to any issuances
triggering the provisions of this Section 3.4). Notwithstanding anything herein
to the contrary, in no event shall the Investor have the right to purchase New
Securities pursuant to this Section 3.4 to the extent that such purchase would
result in the Investor exceeding the ownership limitations set forth in
Section 3.2. Notwithstanding anything to the contrary herein, the provisions of
this Section 3.4 shall not be applicable to any New Securities offered or issued
at the written direction of the applicable banking regulator of the Company or
any insured depository institution subsidiary of the Company.

(b) Notice. In the event the Company proposes to offer or sell New Securities
that are subject to the Investor’s rights under Section 3.4(a), it shall give
the Investor written notice of its intention, specifying the price (or range of
prices), anticipated amount of securities, timing and other terms upon which the
Company proposes to offer the same (including, in the case of a registered
public offering and to the extent possible, a copy of the prospectus included in
the registration statement filed with respect to such offering), at least
fifteen (15) Business Days prior to the proposed offer, issuance or sale. The
Investor shall have ten (10) Business Days from the date of receipt of such a
notice to notify the Company in writing that it intends to exercise its rights
provided in this Section 3.4 and as to the amount of New Securities the Investor
desires to purchase, up to the maximum amount calculated pursuant to
Section 3.4(a). Such notice shall constitute a nonbinding agreement of the
Investor to purchase the amount of New Securities so specified at the price and
other terms set forth in the Company’s notice to it. The failure of the Investor
to respond within such ten (10) Business Day period shall be deemed to be a
waiver of the Investor’s rights under this Section 3.4 only with respect to the
offering described in the applicable notice.

 

33



--------------------------------------------------------------------------------

(c) Purchase Mechanism. If the Investor exercises its rights provided in this
Section 3.4, the closing of the purchase of the New Securities with respect to
which such right has been exercised shall take place within thirty (30) days
after the giving of notice of such exercise; provided that, if such issuance is
subject to regulatory approval, such thirty (30)-day period shall be extended
until the expiration of ten (10) Business Days after all such approvals have
been received, but in no event later than 90 days from the date of the Company’s
initial notice pursuant to Section 3.4(b). Each of the Company and the Investor
agrees to use commercially reasonable efforts to secure any regulatory or
shareholder approvals or other consents, and to comply with any Law necessary in
connection with the offer, sale and purchase of such New Securities.

(d) Failure of Purchase. In the event the Investor fails to exercise its rights
provided in this Section 3.4 within the ten (10) Business Day period described
in Section 3.4(b) or, if so exercised, the Investor is unable to consummate such
purchase within the time period specified in Section 3.4(c) because of its
failure to obtain any required regulatory or shareholder consent or approval,
the Company shall thereafter be entitled (during the period of ninety (90) days
following the conclusion of the applicable period) to sell or enter into an
agreement (pursuant to which the sale of the New Securities covered thereby
shall be consummated, if at all, within ninety (90) days from the date of said
agreement) to sell the New Securities not elected to be purchased pursuant to
this Section 3.4 or that the Investor is unable to purchase because of such
failure to obtain any such consent or approval, at a price and upon terms, taken
together in the aggregate, no more favorable to the purchasers of such New
Securities than were specified in the Company’s notice to the Investor.
Notwithstanding the foregoing, if such sale is subject to the receipt of any
regulatory or shareholder approval or consent or the expiration of any waiting
period, the time period during which such sale may be consummated shall be
extended until the expiration of ten (10) Business Days after all such approvals
or consents have been obtained or waiting periods expired, but in no event shall
such time period exceed one hundred twenty (120) days from the date of the
applicable agreement with respect to such sale. In the event the Company has not
sold the New Securities or entered into an agreement to sell the New Securities
within said ninety (90)-day period (or sold and issued New Securities in
accordance with the foregoing within ninety (90) days from the date of said
agreement (as such period may be extended in the manner described above for a
period not to exceed one hundred twenty (120) days from the date of said
agreement)), the Company shall not thereafter offer, issue or sell such New
Securities without first offering such securities to the Investor in the manner
provided above.

(e) Non-Cash Consideration. In the case of the offering of securities for
consideration in whole or in part other than cash, including securities acquired
in exchange therefor (other than securities by their terms so exchangeable), the
consideration other than cash shall be deemed to be the fair value thereof as
determined by the Board of Directors; provided, however, that such fair value as
reasonably determined by the Board of Directors shall not exceed the aggregate
market price of the securities being offered as of the date the Board of
Directors authorizes the offering of such securities.

 

34



--------------------------------------------------------------------------------

(f) Cooperation. The Company and the Investor shall cooperate in good faith to
facilitate the exercise of the Investor’s rights under this Section 3.4,
including securing any required approvals or consents.

3.5 Most Favored Nation.

(a) Investors Other Than Carlyle and Oak Hill. During the period from April 26,
2011 through the Closing, the Company shall not provide to any investors in the
Other Private Placements, or any other capital raising transaction occurring
during that period (excluding Carlyle and Oak Hill), contract terms, rights or
benefits more favorable, in form or substance, than those provided herein in
connection with the Investment, unless the Investor is also provided with such
terms, rights and benefits.

(b) Carlyle and Oak Hill. During the period from April 26, 2011 through the
Closing, the Company shall not (i) amend the terms of either Investment
Agreement to decrease the purchase price per share of Common Stock to be paid by
Carlyle and/or Oak Hill or add additional securities as consideration for the
payment of such purchase price per share, or (ii) except as set forth in the
Investment Agreements, provide or agree to provide any other financial benefit
to Carlyle or Oak Hill, unless the Investor is also provided with such terms,
rights and benefits.

3.6 Transfer Taxes. On the Closing Date, all stock transfer or other taxes
(other than income or similar taxes) that are required to be paid in connection
with the sale and transfer of the Common Shares to be sold to the Investor
hereunder will be, or will have been, fully paid or provided for by the Company,
and all Laws imposing such taxes will be or will have been complied with.

3.7 Legend.

(a) The Investor agrees that all certificates or other instruments representing
the Common Shares subject to this Agreement shall bear a legend substantially to
the following effect, until such time as they are not required under
Section 3.7(b):

“THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR SECURITIES LAWS OF ANY STATE AND MAY
NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT WHILE A REGISTRATION
STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH ACT AND APPLICABLE STATE
SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT OR
SUCH LAWS.

(b) Upon request of the Investor, the Company shall promptly cause such legend
to be removed from any certificate for any Common Shares to be so transferred if
(i) such Common Shares are being transferred pursuant to a registration
statement in effect thereto or (ii) such Common Shares are being transferred
pursuant to an exemption from registration under the

 

35



--------------------------------------------------------------------------------

Securities Act and applicable state laws subject to receipt by the Company of an
opinion of counsel for the Investor reasonably satisfactory to the Company to
the effect that such legend is no longer required under the Securities Act and
applicable state laws. The Investor acknowledges that the Common Shares have not
been registered under the Securities Act or under any state securities laws and
agrees that it shall not sell or otherwise dispose of any of the Common Shares,
except in compliance with the registration requirements or exemption provisions
of the Securities Act and any other applicable securities laws.

3.8 Registration Rights.

(a) Registration.

(i) Subject to the terms and conditions of this Agreement, the Company covenants
and agrees that as promptly as practicable after (and in any event no more than
thirty (30) days after) the Closing Date (the “Filing Deadline”), the Company
shall have prepared and filed with the SEC one or more Shelf Registration
Statements covering the resale of all of the Registrable Securities (or, if
permitted by the rules of the SEC, otherwise designate an existing Shelf
Registration Statement filed with the SEC to cover such Registrable Securities),
and, to the extent the Shelf Registration Statement has not theretofore been
declared effective or is not automatically effective upon such filing, the
Company shall use reasonable best efforts to cause such Shelf Registration
Statement to be declared or become effective as soon as practicable (and in any
event no later than the Effectiveness Deadline) and to keep such Shelf
Registration Statement continuously effective and in compliance with the
Securities Act and usable for resale of such Registrable Securities until the
date that is six months from the Closing Date (the “Registration Termination
Date”) (including by refiling such Shelf Registration Statement (or a new Shelf
Registration Statement) if the initial Shelf Registration Statement expires);
provided, however, that in the event that the Company breaches its obligations
under Section 3.8(i)(i), the Registration Termination Date shall be extended
until the earlier of the time at which the Company cures such breach and the
date that is one year from the Closing Date. The Company shall register the
resale of the Registrable Securities on Form S-1 or such other form it is
eligible to use.

(ii) Any registration pursuant to Section 3.8(a)(i) shall be effected by means
of an offering to be made on a continuous basis under the Securities Act (a
“Shelf Registration Statement”) in accordance with the methods and distribution
set forth in the Shelf Registration Statement and Rule 415.

(iii) If the Company proposes to register any of its securities, whether or not
for its own account (including, without limitation, pursuant to the exercise by
any Lead Investor of its demand registration rights pursuant to
Section 3.13(a)(ii) of the applicable Investment Agreement), other than (x) a
registration pursuant to Section 3.8(a)(i), (y) a registration pursuant to
Section 3.13(a)(i) of an Investment Agreement that is not in connection with an
underwritten offering or (z) a Special Registration, and the registration form
to be filed may be used for the registration or qualification for distribution
of Registrable Securities, the Company shall give prompt written notice to the
Investor and all other Holders of its intention to effect such a registration
(but in no event less than ten (10) Business Days prior to the anticipated
filing date) and shall include in such registration all Registrable Securities
with respect to which

 

36



--------------------------------------------------------------------------------

the Company has received written requests for inclusion therein within five
(5) Business Days after the date of the Company’s notice (a “Piggyback
Registration”). Any such person that has made such a written request may
withdraw its Registrable Securities from such Piggyback Registration by giving
written notice to the Company and the managing underwriter, if any, on or before
the fifth Business Day prior to the planned effective date of such Piggyback
Registration. The Company may terminate or withdraw any registration under this
Section 3.8(a)(iii) prior to the effectiveness of such registration, whether or
not the Investor or any other Holders have elected to include Registrable
Securities in such registration.

(iv) If the registration referred to in Section 3.8(a)(iii) is proposed to be
underwritten, the Company shall so advise the Investor and all other Holders as
a part of the written notice given pursuant to Section 3.8(a)(iii). In such
event, the right of the Investor and all other Holders to registration pursuant
to this Section 3.8(a) shall be conditioned upon such persons’ participation in
such underwriting and the inclusion of such persons’ Registrable Securities in
the underwriting, and each such person shall (together with the Company and the
other persons distributing their securities through such underwriting) enter
into an underwriting agreement in customary form with the underwriter or
underwriters selected for such underwriting by the Company. If any participating
person disapproves of the terms of the underwriting, such Person may elect to
withdraw therefrom by written notice to the Company, the managing underwriter
and the Investor.

(v) In the event that a Piggyback Registration under Section 3.8(a)(iii) relates
to an underwritten offering and the managing underwriters advise the Company
that in their reasonable opinion the number of securities requested to be
included in such offering exceeds the number which can be sold without adversely
affecting the marketability of such offering (including an adverse effect on the
per share offering price), the Company shall include in such registration or
prospectus only such number of securities that in the reasonable opinion of such
underwriters can be sold without adversely affecting the marketability of the
offering (including an adverse effect on the per share offering price), which
securities shall be so included in the following order of priority: (1) first,
solely in the case of a Piggyback Registration under Section 3.8(a)(iii)
relating to a primary offering on behalf of the Company, any securities the
Company proposes to sell for its own account, (2) second, Common Stock and other
securities of the Company held by the Treasury, (3) third, Registrable
Securities of the Holders and securities of all other holders of Common Shares
who have requested registration of securities pursuant to the Agreements, pro
rata on the basis of the aggregate number of such securities or shares owned by
each such Person, and (4) fourth, any other securities of the Company that have
been requested to be so included, subject to the terms of the Transaction
Documents.

(b) Expenses of Registration. All Registration Expenses incurred in connection
with any registration, qualification or compliance hereunder shall be borne by
the Company. All Selling Expenses incurred in connection with any registrations
hereunder shall be borne by the Holders selling in such registration pro rata on
the basis of the aggregate number of securities or shares being sold.

(c) Obligations of the Company. The Company shall use its reasonable best
efforts, for so long as there are Registrable Securities outstanding, to take
such actions as are under its control to not become an ineligible issuer (as
defined in Rule 405 under the Securities

 

37



--------------------------------------------------------------------------------

Act). In addition, whenever required to effect the registration of any
Registrable Securities or facilitate the distribution of Registrable Securities
pursuant to an effective Shelf Registration Statement, the Company shall, as
expeditiously as reasonably practicable:

(i) file a final prospectus with the SEC, as required by Rule 424(b) under the
Securities Act;

(ii) provide to each Holder a copy of any disclosure regarding the plan of
distribution of the selling Holders, in each case, with respect to such Holder,
at least three (3) Business Days in advance of any filing with the SEC of any
registration statement or any amendment or supplement thereto that includes such
information;

(iii) prepare and file with the SEC a prospectus supplement with respect to a
proposed offering of Registrable Securities pursuant to an effective
registration statement and, subject to this Section 3.8(c), keep such
registration statement effective or such prospectus supplement current;

(iv) prepare and file with the SEC such amendments and supplements to the
applicable registration statement and the prospectus or prospectus supplement
used in connection with such registration statement as may be necessary to
comply with the provisions of the Securities Act with respect to the disposition
of all securities covered by such registration statement;

(v) furnish to the Holders and any underwriters such number of correct and
complete copies of the applicable registration statement and each such amendment
and supplement thereto (including in each case all exhibits) and of a
prospectus, including a preliminary prospectus, in conformity with the
requirements of the Securities Act, and such other documents as they may
reasonably request in order to facilitate the disposition of Registrable
Securities owned or to be distributed by them;

(vi) use its reasonable best efforts to register and qualify the securities
covered by such registration statement under such other securities or blue sky
laws of such jurisdictions as shall be reasonably requested by the Holders or
any managing underwriter(s), to keep such registration or qualification in
effect for so long as such registration statement remains in effect, and to take
any other action which may be reasonably necessary to enable such seller to
consummate the disposition in such jurisdictions of the securities owned by such
Holder; provided, that the Company shall not be required in connection therewith
or as a condition thereto to qualify to do business or to file a general consent
to service of process in any such states or jurisdictions;

(vii) notify each Holder of Registrable Securities at any time when a prospectus
relating thereto is required to be delivered under the Securities Act of the
happening of any event as a result of which the applicable prospectus, as then
in effect, includes an untrue statement of a material fact or omits to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading in light of the circumstances then existing (which notice
shall not contain any material non-public information);

 

38



--------------------------------------------------------------------------------

(viii) give prompt written notice to the Holders (which notice shall not contain
any material, non-public information):

(A) when any registration statement filed pursuant to Section 3.8(a) or any
amendment thereto has been filed with the SEC (except for any amendment effected
by the filing of a document with the SEC pursuant to the Exchange Act) and when
such registration statement or any post-effective amendment thereto has become
effective;

(B) of any request by the SEC for amendments or supplements to any registration
statement or the prospectus included therein or for additional information;

(C) of the issuance by the SEC of any stop order suspending the effectiveness of
any registration statement or the initiation of any proceedings for that
purpose;

(D) of the receipt by the Company or its legal counsel of any notification with
respect to the suspension of the qualification of the Common Stock for sale in
any jurisdiction or the initiation or threatening of any proceeding for such
purpose;

(E) of the happening of any event that requires the Company to make changes in
any effective registration statement or the prospectus related to the
registration statement in order to make the statements therein not misleading
(which notice shall be accompanied by an instruction to suspend the use of the
prospectus until the requisite changes have been made); and

(F) if at any time the representations and warranties of the Company contained
in any underwriting agreement contemplated by Section 3.8(c)(xii) cease to be
true and correct;

(ix) use its reasonable best efforts to prevent the issuance or obtain the
withdrawal of any order suspending the effectiveness of any registration
statement referred to in Section 3.8(c)(viii)(C) at the earliest practicable
time;

(x) upon the occurrence of any event contemplated by Section 3.8(c)(vii) or
3.8(c)(viii)(E) and subject to the Company’s rights under Section 3.8(d), the
Company shall promptly prepare a post-effective amendment to such registration
statement or a supplement to the related prospectus or file any other required
document so that, as thereafter delivered to the Holders, the prospectus shall
not contain an untrue statement of a material fact or omit to state any material
fact necessary to make the statements therein, in light of the circumstances
under which they were made, not misleading;

(xi) use reasonable best efforts to procure the cooperation of the Company’s
transfer agent in settling any offering or sale of Registrable Securities;

(xii) in the event of an underwritten offering pursuant to Section 3.8(a)(i) or
Section 3.8(a)(iii), enter into an underwriting agreement in customary form,
scope and substance and take all such other actions reasonably requested by the
Holders of a majority of the Registrable Securities being sold in connection
therewith or by the managing

 

39



--------------------------------------------------------------------------------

underwriter(s), if any, to expedite or facilitate the underwritten disposition
of such Registrable Securities, and in connection therewith in any underwritten
offering (including making members of management and executives of the Company
available to participate in “road shows,” similar sales events and other
marketing activities), (A) make such representations and warranties to the
Holders that are selling shareholders and the managing underwriter(s), if any,
with respect to the business of the Company and the Company Subsidiaries, and
the Shelf Registration Statement, prospectus and documents, if any, incorporated
or deemed to be incorporated by reference therein, in each case, in customary
form, substance and scope, and, if true, confirm the same if and when requested,
(B) use its reasonable best efforts to furnish the underwriters with opinions of
counsel to the Company, addressed to the managing underwriter(s), if any,
covering the matters customarily covered in such opinions requested in
underwritten offerings, (C) use its reasonable best efforts to obtain “cold
comfort” letters from the independent certified public accountants of the
Company (and, if necessary, any other independent certified public accounts of
any business acquired by the Company for which financial statements and
financial data are included in the applicable registration statement) who have
certified the financial statements included in such registration statement,
addressed to each of the managing underwriter(s), if any, such letters to be in
customary form and covering matters of the type customarily covered in “cold
comfort” letters, (D) if an underwriting agreement is entered into, the same
shall contain indemnification provisions and procedures customary in
underwritten offerings, and (E) deliver such documents and certificates as may
be reasonably requested by the Holders of a majority of the Registrable
Securities being sold in connection therewith, their counsel or the managing
underwriter(s), if any, to evidence the continued validity of the
representations and warranties made pursuant to clause (A) above and to evidence
compliance with any customary conditions contained in the underwriting agreement
or other agreement entered into by the Company;

(xiii) make available for inspection by a representative of Holders that are
selling shareholders, the managing underwriter(s), if any, and any attorneys or
accountants retained by such Holders or managing underwriter(s), at the offices
where normally kept, during reasonable business hours, financial and other
records, pertinent corporate documents and properties of the Company, and cause
the officers, directors and employees of the Company to supply all information,
in each case, reasonably requested by any such representative, managing
underwriter(s), attorney or accountant in connection with such Shelf
Registration Statement;

(xiv) cause all such Registrable Securities to be listed on each securities
exchange on which the same class of securities issued by the Company are then
listed or, if the same class of securities is not then listed on any securities
exchange, use its reasonable best efforts to cause all such Registrable
Securities of such class to be listed on the NASDAQ;

(xv) if requested by Holders of a majority of the Registrable Securities being
registered and/or sold in connection therewith, promptly include in a prospectus
supplement or amendment such information as the Holders of a majority of the
Registrable Securities being registered and/or sold in connection therewith may
reasonably request in order to permit the intended method of distribution of
such securities and make all required filings of such prospectus supplement or
such amendment as soon as practicable after the Company has received such
request;

 

40



--------------------------------------------------------------------------------

(xvi) timely provide to its security holders earning statements satisfying the
provisions of Section 11(a) of the Securities Act and Rule 158 thereunder; and

(xvii) in the event the SEC informs the Company that all of the Registrable
Securities then outstanding cannot, as a result of the application of Rule 415,
be registered for resale as a secondary offering on a single registration
statement, the Company agrees to promptly (A) inform each of the Holders thereof
and use its commercially reasonable efforts to file amendments to the initial
registration statement as required by the SEC and/or (B) withdraw the initial
registration statement and file a new registration statement, in either case
covering the maximum number of Registrable Securities permitted to be registered
by the SEC, on Form S-3, Form S-1 or such other form available to the Company to
register for resale the Registrable Securities as a secondary offering;
provided, however, that prior to filing such amendment or new registration
statement, the Company shall be obligated to use its reasonable best efforts to
advocate with the SEC for the registration of all of the Registrable Securities
in accordance with the SEC Guidance, including without limitation, Compliance
and Disclosure Interpretation 612.09. Notwithstanding any other provision of
this Agreement, if any SEC Guidance sets forth a limitation of the number of
Registrable Securities or other securities of the Company permitted to be
registered on a particular Registration Statement as a secondary offering (and
notwithstanding that the Company used diligent efforts to advocate with the SEC
for the registration of all or a greater number of Registrable Securities), the
number of Registrable Securities or other shares of Common Stock to be
registered on such registration statement will be reduced in accordance with the
applicable provisions of Section 3.8(a)(v). In the event the Company amends the
initial registration statement or files a new registration statement, as the
case may be, under clauses (A) or (B) above, the Company will use its
commercially reasonable efforts to file with the SEC, as promptly as allowed by
the SEC or SEC Guidance provided to the Company or to registrants of securities
in general, one or more registration statements on Form S-3, Form S-1 or such
other form available to the Company to register for resale those Registrable
Securities that were not registered for resale on the initial registration
statement, as amended, or the new registration statement.

(d) Suspension of Sales. Upon receipt of written notice from the Company that a
registration statement, prospectus or prospectus supplement contains or may
contain an untrue statement of a material fact or omits or may omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading or that circumstances exist that make inadvisable the use
of such registration statement, prospectus or prospectus supplement, each Holder
of Registrable Securities shall forthwith discontinue disposition of Registrable
Securities pursuant to such registration statement until such Holder has
received copies of a supplemented or amended prospectus or prospectus
supplement, or until such Holder is advised in writing by the Company that the
use of the prospectus and, if applicable, prospectus supplement may be resumed,
and, if so directed by the Company, such Holder shall deliver to the Company (at
the Company’s expense) all copies, other than permanent file copies then in such
Holder’s possession, of the prospectus and, if applicable, prospectus supplement
covering such Registrable Securities current at the time of receipt of such
notice (each such suspension, a “Suspension Period”). No single Suspension
Period shall exceed thirty (30) consecutive days and the aggregate of all
Suspension Periods shall not exceed ninety (90) days during any twelve
(12) month period.

 

41



--------------------------------------------------------------------------------

(e) Termination of Registration Rights. A Holder’s registration rights as to any
securities held by such Holder (and its Affiliates, partners, members and former
members) shall not be available unless such securities are Registrable
Securities.

(f) Furnishing Information.

(i) Neither the Investor nor any Holder shall use any free writing prospectus
(as defined in Rule 405) in connection with the sale of Registrable Securities
without the prior written consent of the Company.

(ii) It shall be a condition precedent to the obligations of the Company to take
any action pursuant to Section 3.8(c) as to a selling Holder that such selling
Holder, and the underwriters, if any, shall furnish to the Company such
information regarding themselves, the Registrable Securities held by them and
the intended method of disposition of such securities as shall be required to
effect the registered offering of their Registrable Securities.

(g) Indemnification.

(i) The Company agrees to indemnify each Holder and, if a Holder is a person
other than an individual, such Holder’s officers, directors, employees, agents,
representatives and Affiliates, and each Person, if any, that controls a Holder
within the meaning of the Securities Act (each, an “Indemnitee”), against any
and all Losses, joint or several, arising out of or based upon any untrue
statement or alleged untrue statement of material fact contained in any
registration statement, including any preliminary prospectus or final prospectus
contained therein or any amendments or supplements thereto or any documents
incorporated therein by reference or contained in any free writing prospectus
(as such term is defined in Rule 405) prepared by the Company or authorized by
it in writing for use by such Holder (or any amendment or supplement thereto),
or any omission to state therein a material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading; provided that the Company shall not be
liable to such Indemnitee in any such case to the extent that any such Loss is
based solely upon (i) an untrue statement or omission made in such registration
statement, including any such preliminary prospectus or final prospectus
contained therein or any such amendments or supplements thereto or contained in
any free writing prospectus (as such term is defined in Rule 405) prepared by
the Company or authorized by it in writing for use by such Holder (or any
amendment or supplement thereto), in reliance upon and in conformity with
information regarding such Indemnitee or its plan of distribution or ownership
interests which was furnished in writing to the Company by such Indemnitee
expressly for use in connection with such registration statement, including any
such preliminary prospectus or final prospectus contained therein or any such
amendments or supplements thereto, or (ii) offers or sales effected by or on
behalf such Indemnitee “by means of” (as defined in Rule 159A) a “free writing
prospectus” (as defined in Rule 405) that was not authorized in writing by the
Company. Such indemnity shall remain in full force and effect regardless of any
investigation made by or on behalf of an Indemnitee and shall survive the
transfer of the Registrable Securities by the Holders.

(ii) If any proceeding shall be brought or asserted against any Indemnitee, such
Indemnitee shall promptly notify the Company in writing, and the Company

 

42



--------------------------------------------------------------------------------

shall have the right to assume the defense thereof, including the employment of
counsel reasonably satisfactory to the Indemnitee and the payment of all
reasonable fees and expenses incurred in connection with defense thereof;
provided, that the failure of any Indemnitee to give such notice shall not
relieve the Company of its obligations or liabilities pursuant to this
Agreement, except to the extent that it shall be finally determined by a court
of competent jurisdiction that such failure shall have materially and adversely
prejudiced the Company in its ability to defend such action. An Indemnitee shall
have the right to employ separate counsel in any such proceeding and to
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of such Indemnitee or Indemnitees unless: (1) the
Company has agreed in writing to pay such fees and expenses; (2) the Company
shall have failed promptly to assume the defense of such proceeding and to
employ counsel reasonably satisfactory to such Indemnitee in any such
proceeding; or (3) the named parties to any such proceeding (including any
impleaded parties) include both such Indemnitee and the Company, and such
Indemnitee shall have been advised by counsel that a conflict of interest exists
if the same counsel were to represent such Indemnitee and the Company; provided,
that the Company shall not be liable for the fees and expenses of more than one
separate firm of attorneys at any time for all Indemnitees. The Company shall
not be liable for any settlement of any such proceeding effected without its
written consent, which consent shall not be unreasonably withheld or delayed.
The Company shall not, without the prior written consent of the Indemnitee,
effect any settlement of any pending proceeding in respect of which any
Indemnitee is a party, unless such settlement includes an unconditional release
of such Indemnitee from all liability on claims that are the subject matter of
such proceeding. Subject to the terms of this Agreement, all fees and expenses
of the Indemnitee (including reasonable fees and expenses to the extent incurred
in connection with investigating or preparing to defend such proceeding in a
manner not inconsistent with this Section 3.8(g)(ii)) shall be paid to the
Indemnitee, as incurred, within thirty (30) days of written notice thereof to
the Company; provided, that the Indemnitee shall promptly reimburse the Company
for that portion of such fees and expenses applicable to such actions for which
such Indemnitee is finally judicially determined to not be entitled to
indemnification hereunder.

(iii) If the indemnification provided for in Section 3.8(g)(i) is unavailable to
an Indemnitee with respect to any Losses or is insufficient to hold the
Indemnitee harmless as contemplated therein, then the Company, in lieu of
indemnifying such Indemnitee, shall contribute to the amount paid or payable by
such Indemnitee as a result of such Losses in such proportion as is appropriate
to reflect the relative fault of the Indemnitee, on the one hand, and the
Company, on the other hand, in connection with the statements or omissions which
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of the Company, on the one hand, and of the Indemnitee, on
the other hand, shall be determined by reference to, among other factors,
whether the untrue statement of a material fact or omission to state a material
fact relates to information supplied by the Company or by the Indemnitee and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission; the Company and each Holder agree
that it would not be just and equitable if contribution pursuant to this
Section 3.8(g)(iii) were determined by pro rata allocation or by any other
method of allocation that does not take account of the equitable considerations
referred to in Section 3.8(g)(i). No Indemnitee guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from the Company if the Company was not guilty
of such fraudulent misrepresentation.

 

43



--------------------------------------------------------------------------------

(iv) The indemnity and contribution agreements contained in this Section 3.8(g)
are in addition to any liability that the Company may have to the Indemnitees
and are not in diminution or limitation of the indemnification provisions under
Article 5 of this Agreement.

(h) Assignment of Registration Rights. The rights of the Investor to
registration of Registrable Securities pursuant to Section 3.8(a) may be
assigned by the Investor to a transferee or assignee of Registrable Securities
to which (i) there is transferred to such transferee no less than $10,000,000 in
Registrable Securities and (ii) such transfer is permitted under the terms
hereof; provided, however, that the transferor shall, within ten (10) days after
such transfer, furnish to the Company written notice of the name and address of
such transferee or assignee and the number and type of Registrable Securities
that are being assigned.

(i) Rule 144 Reporting. With a view to making available to the Investor and
Holders the benefits of certain rules and regulations of the SEC which may
permit the sale of the Registrable Securities to the public without
registration, the Company agrees to use its reasonable best efforts to:

(i) make and keep adequate current public information with respect to the
Company available, as those terms are understood and defined in Rule 144(c)(1)
or any similar or analogous rule promulgated under the Securities Act, at all
times after the effective date of this Agreement;

(ii) so long as the Investor or a Holder owns any Registrable Securities,
furnish to the Investor or such Holder forthwith upon request: (A) a written
statement by the Company as to its compliance with the reporting requirements of
Rule 144 under the Securities Act, and of the Exchange Act; (B) a copy of the
most recent annual or quarterly report of the Company; and (C) such other
reports and documents as the Investor or Holder may reasonably request in
availing itself of any rule or regulation of the SEC allowing it to sell any
such securities without registration; and

(iii) to take such further action as any Holder may reasonably request, all to
the extent required from time to time to enable such Holder to sell Registrable
Securities without registration under the Securities Act.

(j) As used in this Section 3.8, the following terms shall have the following
respective meanings:

(i) “Effective Date” means the date that the Shelf Registration Statement filed
pursuant to Section 3.8(a)(i) is first declared effective by the SEC.

(ii) “Effectiveness Deadline” means, with respect to the initial Shelf
Registration Statement required to be filed pursuant to Section 3.8(a)(i), the
earlier of (i) the 60th calendar day following the Filing Deadline and (ii) the
fifth Business Day after the date the Company is notified (orally or in writing,
whichever is earlier) by the SEC that such Shelf Registration Statement will not
be “reviewed” or will not be subject to further review; provided, that if the
Effectiveness Deadline falls on a Saturday, Sunday or other day that the SEC is
closed for business, the Effectiveness Deadline shall be extended to the next
Business Day on which the SEC is open for business.

 

44



--------------------------------------------------------------------------------

(iii) “Holder” means the Investor and any other holder of Registrable Securities
to whom the registration rights conferred by this Agreement have been
transferred in compliance with Section 3.8(h) hereof.

(iv) “Holders’ Counsel” means one counsel for the selling Holders chosen by
Holders holding a majority interest in the Registrable Securities being
registered.

(v) “Register,” “registered” and “registration” shall refer to a registration
effected by preparing and (A) filing a registration statement in compliance with
the Securities Act and applicable rules and regulations thereunder, and the
declaration or ordering of effectiveness of such registration statement or
(B) filing a prospectus and/or prospectus supplement in respect of an
appropriate effective registration statement.

(vi) “Registrable Securities” means (A) all Common Stock held by the Holders
from time to time and (B) any equity securities issued or issuable directly or
indirectly with respect to the securities referred to in clause (A) by way of
conversion, exercise or exchange thereof or stock dividend or stock split or in
connection with a combination of shares, recapitalization, reclassification,
merger, amalgamation, arrangement, consolidation or other reorganization,
provided that, once issued, such securities shall cease to be Registrable
Securities (1) when they are sold pursuant to an effective registration
statement under the Securities Act, (2) upon the third anniversary of the
Closing Date, (3) when they shall have ceased to be outstanding, or (4) when
they have been sold in a private transaction in which the transferor’s rights
under this Agreement are not assigned to the transferee of the securities. No
Registrable Securities may be registered under more than one registration
statement at one time.

(vii) “Registration Expenses” means all expenses incurred by the Company in
effecting any registration pursuant to this Agreement (whether or not any
registration or prospectus becomes effective or final) or otherwise complying
with its obligations under this Section 3.8, including, without limitation, all
registration, filing and listing fees, printing expenses, fees and disbursements
of counsel for the Company, blue sky fees and expenses, expenses incurred in
connection with any “road show,” the reasonable fees and disbursements of
Holders’ Counsel, and the expenses of the Company’s independent accountants in
connection with any regular or special reviews or audits incident to or required
by any such registration, but shall not include Selling Expenses and the
compensation of regular employees of the Company, which shall be paid in any
event by the Company.

(viii) “Rule 158,” “Rule 159A,” “Rule 405” and “Rule 415” mean, in each case,
such rule promulgated under the Securities Act (or any successor provision), as
the same shall be amended from time to time.

(ix) “SEC Guidance” means (i) any publicly available written or oral guidance,
comments, requirements or requests of the SEC staff and (ii) the Securities Act.

(x) “Selling Expenses” means all discounts, selling commissions and stock
transfer taxes applicable to the sale of Registrable Securities and fees and
disbursements of counsel for any Holder, other than the fees and disbursements
of Holders’ Counsel included in Registration Expenses.

 

45



--------------------------------------------------------------------------------

(xi) “Special Registration” means the registration of (i) equity securities
and/or options or other rights in respect thereof solely registered on Form S-4
or Form S-8 (or successor form) or (ii) shares of equity securities and/or
options or other rights in respect thereof to be offered to directors, members
of management, employees, consultants, customers, lenders or vendors of the
Company or the Company Subsidiaries or in connection with dividend reinvestment
plans.

(k) On or prior to the Acceptance Date, the Investor shall furnish to the
Company a fully completed Selling Shareholder Questionnaire attached as Appendix
I hereto for use in the preparation of the Registration Statement and all of the
information contained therein will be true and correct as of the Closing Date.

3.9 Certain Other Transactions.

(a) Prior to the Closing, notwithstanding anything in this Agreement to the
contrary, the Company shall not directly or indirectly effect or cause to be
effected any transaction with a third party that would reasonably be expected to
result in a Change in Control unless such third party shall have provided prior
assurance in writing to the Investor (in a form reasonably satisfactory to the
Investor) that the terms of this Agreement shall be fully performed (i) by the
Company or (ii) by such third party if it is the successor of the Company or if
the Company is its direct or indirect Subsidiary. For the avoidance of doubt, it
is understood and agreed that, in the event that a Change in Control occurs on
or prior to the Closing, the Investor shall maintain the right under this
Agreement to acquire, pursuant to the terms and conditions of this Agreement,
the Common Stock (or such other securities or property (including cash) into
which the Common Stock may have become exchangeable as a result of such Change
in Control), as if the Closing had occurred immediately prior to such Change in
Control.

(b) In the event that, at or prior to the Closing, (i) the number of shares of
Common Stock or securities convertible or exchangeable into or exercisable for
shares of Common Stock issued and outstanding is changed as a result of any
reclassification, stock split (including reverse split), stock dividend or
distribution (including any dividend or distribution of securities convertible
or exchangeable into or exercisable for shares of Common Stock), merger, tender
or exchange offer or other similar transaction or (ii) the Company fixes a
record date that is at or prior to the Closing Date for the payment of any
non-stock dividend or distribution on the Common Stock other than any ordinary
cash dividends, then the number of Common Shares to be issued to the Investor at
the Closing under this Agreement, together with the applicable implied per share
price (and the number of shares and per share price pursuant to the Warrant
Offering), shall be equitably adjusted and/or the shares of Common Stock to be
issued to the Investor at the Closing under this Agreement shall be equitably
substituted with shares of other stock or securities or property (including
cash), in each case, to provide the Investor with substantially the same
economic benefit from this Agreement as the Investor had prior to the applicable
transaction. Notwithstanding anything in this Agreement to the contrary, in no
event shall the Purchase Price or any component thereof, or the aggregate
percentage of shares to be purchased by the Investor, be changed by the
foregoing.

 

46



--------------------------------------------------------------------------------

(c) Notwithstanding anything in the foregoing, the provisions of this
Section 3.9 shall not be implicated by (i) the transactions contemplated by this
Agreement and the Other Private Placements or (ii) any issuances of options,
restricted stock units or other equity-based awards granted to newly-appointed
directors, employees or consultants of the Company at or around the same time as
the transactions contemplated by this Agreement to such Persons, including upon
exercise of any such options.

3.10 Preservation of Tax Benefits Until the first day of a taxable year of the
Company as to which the Board of Directors determines that no Tax Benefit of the
Company, or any direct or indirect subsidiary thereof, may be carried forward,
the Company shall not take any action with respect to its stock or any “options”
(within the meaning of Section 1.382-4(d) of the Treasury Regulations) to
acquire its stock following the Closing, unless the Company shall have first
received an unqualified opinion (based on reasonable assumptions and factual
representations) of nationally recognized tax counsel or a private letter ruling
from the Internal Revenue Service, in either case to the effect that such action
would not cause an “ownership change” of the Company (within the meaning of
Section 382(g) of the Code and applicable Treasury Regulations), taking into
account the maximum reasonably expected effect of the exercise of any
outstanding “options” (as defined above).

3.11 Granite Merger; Carlyle Investment; Oak Hill Investment. From the date of
this Agreement until the earlier of the Closing Date or the date this Agreement
is terminated:

(a) the Company shall notify the Investor of (i) any amendment to or waiver of
any material terms or conditions of the Merger Agreement, the Carlyle Investment
Agreement or the Oak Hill Investment Agreement, and (ii) any knowledge of the
Company of any action or proceeding threatened in writing, instituted or pending
relating to the transactions contemplated thereby; and

(b) the Company shall make available to the Investor any amendments,
modifications, or supplements to the Merger Agreement, the Carlyle Investment
Agreement and the Oak Hill Investment Agreement and all schedules, annexes and
exhibits thereto.

3.12 Exchange Listing. The Company shall use its reasonable best efforts to
cause the Common Shares to be issued pursuant to this Agreement to be approved
for listing on NASDAQ, subject to official notice of issuance, as promptly as
possible and in any event prior to the Closing.

3.13 Continued Listing. From and after the Closing, the Company shall take all
steps necessary to prevent the Common Shares from being delisted from NASDAQ,
including, without limitation, effecting a reverse stock split of the Common
Stock, if necessary, to comply with NASDAQ Listing Rule 5550(a)(1).

3.14 Rule 144A Information Requirement. If at any time the Company is no longer
subject to the reporting requirements of the Exchange Act, it will furnish to
the Holders and prospective purchasers of the Common Stock designated by the
Holders, upon their request, any information required to be delivered pursuant
to Rule 144A(d)(4) under the Securities Act.

 

47



--------------------------------------------------------------------------------

ARTICLE 4

TERMINATION

4.1 Termination. This Agreement may be terminated prior to the Closing:

(a) by mutual written agreement of the Company and the Investor;

(b) by any party, upon written notice to the other party, in the event that the
Closing does not occur on or before October 31, 2011; provided, however, that
the right to terminate this Agreement pursuant to this Section 4.1(b) shall not
be available to any party whose failure to fulfill any obligation under this
Agreement shall have been the cause of, or shall have resulted in, the failure
of the Closing to occur on or prior to such date;

(c) by the Investor, upon written notice to the Company, if (i) there has been a
breach of any representation, warranty, covenant or agreement made by this
Company in this Agreement, or any such representation and warranty shall have
become untrue after the date of this Agreement, in each case such that a closing
condition in Section 1.2(c)(i) or 1.2(c)(ii) would not be satisfied and
(ii) such breach or condition is not curable or, if curable, is not cured within
fifteen (15) days after the Company’s receipt of written notice of such breach
from the Investor, provided that this Section 4.1(c) shall only apply if the
Investor is not in material breach of any of the terms of this Agreement;

(d) by the Company, upon written notice to the Investor, if (i) there has been a
breach of any representation, warranty, covenant or agreement made by the
Investor in this Agreement, or any such representation and warranty shall have
become untrue after the date of this Agreement, such that a closing condition in
Section 1.2(c)(i) or 1.2(c)(iii) would not be satisfied and (ii) such breach or
condition is not curable or, if curable, is not cured within fifteen (15) days
after the Investor’s receipt of written notice of such breach from the Company;
provided that this Section 4.1(d) shall only apply if the Company is not in
material breach of any of the terms of this Agreement;

(e) by any party, upon written notice to the other parties, in the event that
any Governmental Entity shall have issued any order, decree or injunction or
taken any other action restraining, enjoining or prohibiting any of the
transactions contemplated by this Agreement, and such order, decree, injunction
or other action shall have become final and nonappealable;

(f) by the Investor, if the Merger Agreement has been terminated; or

(g) by the Investor, upon written notice to the Company, in the event that the
Carlyle Investment Agreement or Oak Hill Investment Agreement is terminated.

4.2 Effects of Termination. In the event of any termination of this Agreement as
provided in Section 4.1, this Agreement (other than Section 3.1, this Article 4
and Article 6 of this Agreement, which shall remain in full force and effect)
shall forthwith become wholly void and of no further force and effect; provided
that nothing herein shall relieve any party from liability for fraud or willful
breach of this Agreement.

 

48



--------------------------------------------------------------------------------

ARTICLE 5

INDEMNITY

5.1 Indemnification by the Company.

(a) After the Closing, and subject to Sections 5.1(b), 5.3 and 5.4, the Company
shall indemnify, defend and hold harmless to the fullest extent permitted by Law
the Investor and its Affiliates, and their successors and assigns, officers,
directors, partners, members and employees, as applicable, (the “Investor
Indemnified Parties”) against, and reimburse any of the Investor Indemnified
Parties for, all Losses that any of the Investor Indemnified Parties may at any
time suffer or incur, or become subject to, as a result of or in connection with
(1) the inaccuracy or breach of any representation or warranty made by the
Company in this Agreement or the other Transaction Documents or any certificate
delivered pursuant hereto or thereto, (2) any breach or failure by the Company
to perform any of its covenants or agreements contained in this Agreement and
(3) any action, suit, claim, proceeding or investigation by any shareholder of
the Company or any other Person (other than the Investor or any Investor
Indemnified Party) relating to this Agreement or the other Transaction Documents
or the transactions contemplated hereby or thereby, including the Investment,
the Other Private Placements, the Merger Agreement and the TARP Exchange.

(b) Notwithstanding anything to the contrary contained herein, the Company shall
not be required to indemnify, defend or hold harmless any of the Investor
Indemnified Parties against, or reimburse any of the Investor Indemnified
Parties for, any Losses pursuant to Section 5.1(a)(1) (other than Losses arising
out of the inaccuracy or breach of any Company Specified Representations)
(i) with respect to any claim (or series of related claims arising from the same
underlying facts, events or circumstances) unless such claim (or series of
related claims arising from the same underlying facts, events or circumstances)
involves Losses in excess of $50,000 (the “De Minimis Amount”) (nor shall any
such claim or series of related claims that do not meet the De Minimis Amount be
applied to or considered for purposes of calculating the aggregate amount of the
Losses by any of the Investor Indemnified Parties for which the Company has
responsibility under clause (ii) of this Section 5.1(b)); and (ii) until the
aggregate amount of the Investor Indemnified Parties’ Losses for which the
Investor Indemnified Parties are finally determined to be otherwise entitled to
indemnification under Section 5.1(a) exceeds $1,000,000 (the “Deductible”),
after which the Company shall be obligated for all of the Investor Indemnified
Parties’ Losses for which the Investor Indemnified Parties are finally
determined to be otherwise entitled to indemnification under Section 5.1(a)(1)
that are in excess of the Deductible. Notwithstanding anything to the contrary
contained herein, the Company shall not be required to indemnify, defend or hold
harmless the Investor Indemnified Parties against, or reimburse the Investor
Indemnified Parties for, any Losses pursuant to Section 5.1(a)(1) in a
cumulative aggregate amount exceeding the aggregate purchase price paid by the
Investor to the Company pursuant to Section 1.1 (other than Losses arising out
of the inaccuracy or breach of any Company Specified Representations).

(c) Notwithstanding anything to the contrary contained herein, except with
respect to claims that the Lead Investors are not capable of asserting, no
claims may be made under Section 5.1(a) by any Investor Indemnified Party unless
(i) the Lead Investors have

 

49



--------------------------------------------------------------------------------

asserted such a claim under the comparable indemnity provisions set forth in
Article V of the Investment Agreements (or shall have otherwise been compensated
by the Company in respect of any matter that could have been asserted as such a
claim), and (ii) such claims (including the type and amount of recovery sought
by such claim) are the same claims as the Lead Investor claims with recovery to
be shared ratably (excluding sharing recovery with any Lead Investor who has
already been compensated by the Company).

(d) For purposes of Section 5.1(a), in determining whether there has been a
breach of a representation or warranty, the parties hereto shall ignore any
“materiality,” “Knowledge,” “Material Adverse Effect” or similar qualifications.

5.2 Indemnification by the Investor.

(a) After the Closing, and subject to Sections 5.2(b), 5.3 and 5.4, the Investor
shall indemnify, defend and hold harmless to the fullest extent permitted by Law
the Company and its Affiliates and their respective successors and assigns,
officers, directors, partners, members and employees (collectively, the “Company
Indemnified Parties”) against, and reimburse any of the Company Indemnified
Parties for, all Losses that the Company Indemnified Parties may at any time
suffer or incur, or become subject to, as a result of or in connection with
(1) the inaccuracy or breach of any representation or warranty made by the
Investor in this Agreement or any certificate delivered pursuant hereto or
(2) any breach or failure by such Investor to perform any of its covenants or
agreements contained in this Agreement.

(b) Notwithstanding anything to the contrary contained herein, the Investor
shall not be required to indemnify, defend or hold harmless any of the Company
Indemnified Parties against, or reimburse any of the Company Indemnified Parties
for any Losses pursuant to Section 5.2(a)(1) (other than Losses arising out of
the inaccuracy or breach of any Investor Specified Representations) (i) with
respect to any claim (or series of related claims arising from the same
underlying facts, events or circumstances) unless such claim (or series of
related claims arising from the same underlying facts, events or circumstances)
involves Losses in excess of the De Minimis Amount (nor shall any such claim or
series of related claims that do not meet the De Minimis Amount be applied to or
considered for purposes of calculating the aggregate amount of the Losses by any
of the Company Indemnified Parties for which the Investor has responsibility
under clause (ii) of this Section 5.2(b)); and (ii) until the aggregate amount
of the Company Indemnified Parties’ Losses for which the Company Indemnified
Parties are finally determined to be otherwise entitled to indemnification under
Section 5.2(a) exceeds the Deductible, after which the Investor shall be
obligated for all of the Company Indemnified Parties’ Losses for which the
Company Indemnified Parties are finally determined to be otherwise entitled to
indemnification under Section 5.2(a)(1) that are in excess of such Deductible.
Notwithstanding anything to the contrary contained herein, the Investor shall
not be required to indemnify, defend or hold harmless the Company Indemnified
Parties against, or reimburse the Company Indemnified Parties for, any Losses
pursuant to Section 5.2(a)(1) in a cumulative aggregate amount exceeding the
aggregate purchase paid by the Investor to the Company pursuant to Section 1.1
hereof (other than Losses arising out of the inaccuracy or breach of any of the
Investor Specified Representations).

 

50



--------------------------------------------------------------------------------

(c) For purposes of Section 5.2(a), in determining whether there has been a
breach of a representation or warranty, the parties hereto shall ignore any
“materiality” or similar qualifications.

5.3 Notification of Claims.

(a) Any Person that may be entitled to be indemnified under this Agreement (the
“Indemnified Party”) shall promptly notify the party or parties liable for such
indemnification (the “Indemnifying Party”) in writing of any claim in respect of
which indemnity may be sought hereunder, including any pending or threatened
claim or demand by a third party that the Indemnified Party has determined has
given or could reasonably give rise to a right of indemnification under this
Agreement (including a pending or threatened claim or demand asserted by a third
party against the Indemnified Party) (each, a “Third Party Claim”), describing
in reasonable detail the facts and circumstances with respect to the subject
matter of such claim or demand; provided, however, that the failure to provide
such notice shall not release the Indemnifying Party from any of its obligations
under this Agreement except to the extent that the Indemnifying Party is
materially prejudiced by such failure. The parties agree that notices for claims
in respect of a breach of a representation, warranty, covenant or agreement must
be delivered prior to the expiration of any applicable survival period specified
in Section 6.1 for such representation, warranty, covenant or agreement;
provided, that if, prior to such applicable date, a party hereto shall have
notified the other parties hereto in accordance with the requirements of this
Section 5.3(a) of a claim for indemnification under this Agreement (whether or
not formal legal action shall have been commenced based upon such claim), such
claim shall continue to be subject to indemnification in accordance with this
Agreement notwithstanding the passing of such applicable date.

(b) Upon receipt of a notice of a claim for indemnity from an Indemnified Party
pursuant to Section 5.3(a) in respect of a Third Party Claim, the Indemnifying
Party may, by notice to the Indemnified Party delivered within twenty
(20) Business Days of the receipt of notice of such Third Party Claim, assume
the defense and control of any Third Party Claim, with its own counsel
reasonably acceptable to the Indemnified Party and at its own expense. The
Indemnified Party shall have the right to employ counsel on its own behalf for,
and otherwise participate in the defense of, any such Third Party Claim, but the
fees and expenses of its counsel will be at its own expense unless (1) the
employment of counsel by the Indemnified Party at the Indemnifying Party’s
expense has been authorized in writing by the Indemnifying Party, as applicable,
(2) the Indemnified Party reasonably believes there may be a conflict of
interest between the Indemnified Party and the Indemnifying Party in the conduct
of the defense of such Third Party Claim, (3) the Indemnified Party reasonably
believes there are legal defenses available to it that are different from,
additional to or inconsistent with those available to the Indemnifying Party, or
(4) the Indemnifying Party has not in fact employed counsel to assume the
defense of such Third Party Claim within a reasonable time after receipt of
notice of the commencement of such Third Party Claim, in each of which cases the
fees and expenses of such Indemnified Party’s counsel shall be at the expense of
the Indemnifying Party; provided, however, that in the event any Investor
Indemnified Party is similarly situated with any other “Investor Indemnified
Party” under any of the other Agreements with respect to any Third Party Claim,
and does not have any conflict of interest with such Person in the conduct of
the defense of such Third Party Claim or have legal defenses available to it
that are different from, additional

 

51



--------------------------------------------------------------------------------

to or inconsistent with those available to such Person, such Investor
Indemnified Party shall be required to employ the same counsel as such Person
and the Company shall be responsible for the fees and expenses of only one such
counsel for such Investor Indemnified Party and such other Person or Persons
(assuming any of clauses (1) through (4) is satisfied). The Indemnified Party
may take any actions reasonably necessary to defend such Third Party Claim prior
to the time that it receives a notice from the Indemnifying Party as
contemplated by the immediately preceding sentence. The Indemnified Party shall,
and shall cause each of their Affiliates and representatives to, use reasonable
best efforts to cooperate with the Indemnifying Party in the defense of any
Third Party Claim. The Indemnifying Party shall not, without the prior written
consent of the Indemnified Party (which shall not be unreasonably withheld),
consent to a settlement, compromise or discharge of, or the entry of any
judgment arising from, any Third Party Claim, unless such settlement,
compromise, discharge or entry of any judgment does not involve any statement,
finding or admission of any fault, culpability, failure to act, violation of Law
or admission of any wrongdoing by or on behalf of the Indemnified Party, and the
Indemnifying Party shall (i) pay or cause to be paid all amounts arising out of
such settlement or judgment concurrently with the effectiveness of such
settlement or judgment (unless otherwise provided in such judgment), (ii) not
encumber any of the material assets of any Indemnified Party or agree to any
restriction or condition that would apply to or materially adversely affect any
Indemnified Party or the conduct of any Indemnified Party’s business and
(iii) obtain, as a condition of any settlement, compromise, discharge, entry of
judgment (if applicable), or other resolution, a complete and unconditional
release of each Indemnified Party in form and substance reasonably satisfactory
to such Indemnified Party from any and all liabilities in respect of such Third
Party Claim. An Indemnified Party shall not settle, compromise or consent to the
entry of any judgment with respect to any claim or demand for which it is
seeking indemnification from the Indemnifying Party or admit to any liability
with respect to such claim or demand without the prior written consent of the
Indemnifying Party (which consent shall not be unreasonably withheld or
delayed); provided that such consent shall not be required if the Indemnifying
Party has not fulfilled any material obligations under this Section 5.3(b).

(c) In the event any Indemnifying Party receives a notice of a claim for
indemnity from an Indemnified Party pursuant to Section 5.3(a) that does not
involve a Third Party Claim, the Indemnifying Party shall notify the Indemnified
Party within twenty (20) Business Days following its receipt of such notice
whether the Indemnifying Party disputes its liability to the Indemnified Party
under this Agreement. The Indemnified Party shall reasonably cooperate with and
assist the Indemnifying Party in determining the validity of any such claim for
indemnity by the Indemnified Party.

5.4 Indemnification Payment. In the event a claim or any Action for
indemnification hereunder has been finally determined, the amount of such final
determination shall be paid by the Indemnifying Party to the Indemnified Party
on demand in immediately available funds; provided, however, that any reasonable
and documented out-of-pocket expenses incurred by the Indemnified Party as a
result of such claim or Action shall be reimbursed promptly by the Indemnifying
Party upon receipt of an invoice describing such costs incurred by the
Indemnified Party. A claim or an Action, and the liability for and amount of
damages therefor, shall be deemed to be “finally determined” for purposes of
this Agreement when the parties hereto have so determined by mutual agreement
or, if disputed, when a final non-appealable governmental order has been entered
into with respect to such claim or Action.

 

52



--------------------------------------------------------------------------------

5.5 Exclusive Remedies. Each party hereto acknowledges and agrees that following
the Closing, the indemnification provisions hereunder shall be the sole and
exclusive remedies of the parties hereto for any breach of the representations,
warranties or covenants contained in the this Agreement. No investigation of the
Company by the Investor, or of the Investor by the Company, whether prior to or
after the date of this Agreement, shall limit any Indemnified Party’s exercise
of any right hereunder or be deemed to be a waiver of any such right. The
parties agree that any indemnification payment made pursuant to this Agreement
shall be treated as an adjustment to the Purchase Price for Tax purposes, unless
otherwise required by Law.

ARTICLE 6

MISCELLANEOUS

6.1 Survival. The representations and warranties of the parties hereto contained
in this Agreement shall survive in full force and effect until the date that is
eighteen (18) months after the Closing Date (or until final resolution of any
claim or action arising from the breach of any such representation and warranty,
if notice of such breach was provided prior to the end of such period), at which
time they shall terminate and no claims shall be made for indemnification under
Section 5.1 or Section 5.2, as applicable, for breaches of representations or
warranties thereafter, except the Company Specified Representations (other than
the representations and warranties made in Section 2.2(x), which shall survive
until sixty (60) days after the expiration of the applicable statute of
limitations) and the Investor Specified Representations shall survive the
Closing indefinitely. The covenants and agreements set forth in this Agreement
shall survive until the earliest of the duration of any applicable statute of
limitations or until performed or no longer operative in accordance with their
respective terms.

6.2 Other Definitions. Wherever required by the context of this Agreement, the
singular shall include the plural and vice versa, and the masculine gender shall
include the feminine and neuter genders and vice versa, and references to any
agreement, document or instrument shall be deemed to refer to such agreement,
document or instrument as amended, supplemented or modified from time to time.
In addition, the following terms shall have the meanings assigned to them below:

(a) the term “Affiliate” means, with respect to any Person, any Person directly
or indirectly controlling, controlled by or under common control with, such
other Person provided that no security holder of the Company shall be deemed to
be an Affiliate of any other security holder or of the Company or any of the
Company Subsidiaries solely by reason of any investment in the Company, for
purposes of this definition, “control” (including, with correlative meanings,
the terms “controlling”, “controlled by” and “under common control with”) when
used with respect to any Person, means the possession, directly or indirectly,
of the power to cause the direction of management or policies of such Person,
whether through the ownership of voting securities by contract or otherwise;

(b) the term “Agency” means the Federal Housing Administration, Freddie Mac, the
Farmers Home Administration (now known as Rural Housing and Community
Development Services), Fannie Mae, the United States Department of Veterans’
Affairs, the Rural Housing Service of the U.S. Department of Agriculture or any
other federal or state

 

53



--------------------------------------------------------------------------------

agency with authority to (i) determine any investment, origination, lending or
servicing requirements with regard to mortgage loans originated, purchased or
serviced by the Company or (ii) originate, purchase, or service mortgage loans,
or otherwise promote mortgage lending, including state and local housing finance
authorities;

(c) the term “Board of Directors” means the Board of Directors of the Company;

(d) the term “Business Day” means any day except Saturday, Sunday and any day
which shall be a legal holiday or a day on which banking institutions in the
State of New York or in the State of North Carolina generally are authorized or
required by Law or other governmental actions to close;

(e) the term “Capital Stock” means capital stock or other type of equity
interest in (as applicable) a Person;

(f) the term “Change in Control” means, with respect to the Company, the
occurrence of any one of the following events; provided that the Investment, the
Other Private Placements, the Granite Merger, the Merger Agreement and the other
transactions contemplated hereby shall not be deemed to be a Change in Control:

(A) any Person is or becomes a beneficial owner (as such term is defined in Rule
13d-3 and Rule 13d-5 under the Exchange Act), other than the Investors and their
Affiliates, directly or indirectly, of twenty percent (20%) of the aggregate
voting power of the Voting Securities; provided, however, that the event
described in this clause (A) will not be deemed a Change in Control by virtue of
any holdings or acquisitions: (i) by the Company or any of the Company
Subsidiaries, (ii) by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any of the Company Subsidiaries; provided that such
holdings or acquisitions by any such plan (other than any plan maintained under
Section 401(k) of the Code) do not exceed twenty percent (20%) of the then
outstanding Voting Securities, (iii) by any underwriter temporarily holding
securities pursuant to an offering of such securities or (iv) pursuant to a
Non-Qualifying Transaction;

(B) the consummation of a merger, consolidation, statutory share exchange or
similar transaction that requires adoption by the Company’s shareholders (a
“Business Combination”), unless immediately following such Business Combination:
(x) more than fifty percent (50%) of the total voting power of the corporation
resulting from such Business Combination (the “Surviving Corporation”), or, if
applicable, the ultimate parent corporation that directly or indirectly has
beneficial ownership (as such term is defined in Rule 13d-3 and Rule 13d-5 under
the Exchange Act), of one hundred percent (100%) of the voting securities
eligible to elect directors of the Surviving Corporation (the “Parent
Corporation”), is represented by Voting Securities that were outstanding
immediately before such Business Combination (or, if applicable, is represented
by shares into which such Voting Securities were converted pursuant to such
Business Combination), and (y) at least a majority of the members of the board
of directors of the Parent Corporation (or, if there is no Parent Corporation,
the Surviving Corporation) following the consummation of the Business
Combination were Continuing Directors at the time the Board of Directors
approved the execution of the initial agreement providing for such Business
Combination (any Business Combination which satisfies all of the criteria
specified in (x) and (y) above will be deemed a “Non-Qualifying Transaction”);

 

54



--------------------------------------------------------------------------------

(C) the shareholders of the Company approve a plan of liquidation or dissolution
of the Company or a sale of all or substantially all of the Company’s assets; or

(D) a majority of the members of the Board of Directors are not Continuing
Directors; provided that the changes to the membership of the Board of Directors
pursuant to Section 3.2 herein shall not be considered a Change in Control;

(g) the term “Code” means the Internal Revenue Code of 1986, as amended;

(h) the term “Company Specified Representations” means the representations and
warranties made in Section 2.2(a), Section 2.2(c), Section 2.2(d)(i),
Section 2.2(x), and Section 2.2(z);

(i) the term “Continuing Directors” means, as of any date of determination, any
member of the Board of Directors who (i) was a member of the Board of Directors
on the date of this Agreement or (ii) was nominated for election or elected to
the Board of Directors with the approval of a majority of the Continuing
Directors who were members of the Board of Directors at the time of such new
director’s nomination or election;

(j) the term “Controlled Group Liability” means any and all liabilities
(i) under Title IV of ERISA, (ii) Section 302 or 4068(a) of ERISA, (iii) under
Sections 412, 430 and 4971 of the Code, and (iv) as a result of a failure to
comply with the continuation coverage requirements of Section 601 et seq. of
ERISA and Section 4980B of the Code, other than any liabilities under the
Benefit Plans;

(k) the term “Disclosure Schedule” shall mean a schedule delivered, on or prior
to the date of this Agreement, by (i) the Investor to the Company and (ii) the
Company to the Investor setting forth, among other things, items the disclosure
of which is necessary or appropriate either in response to an express disclosure
requirement contained in a provision hereof or as an exception to one or more
representations or warranties contained in Section 2.2 with respect to the
Company, or in Section 2.3 with respect to the Investor, or to one or more
covenants contained in Article 3;

(l) the term “Environmental Laws” means all federal, state or local laws
relating to pollution or protection of human health or the environment
(including, without limitation, ambient air, surface water, groundwater, land
surface or subsurface strata), including, without limitation, Laws relating to
emissions, discharges, releases or threatened releases of chemicals, pollutants,
contaminants, or toxic or hazardous substances or wastes into the environment;

(m) the term “Event of Default” has the meaning specified in each of the
indentures governing the Company’s trust preferred securities and related
Company junior subordinated debentures;

 

55



--------------------------------------------------------------------------------

(n) the term “GAAP” means United States generally accepted accounting principles
and practices as in effect from time to time;

(o) the term “Governmental Consent” means any notice to, registration,
declaration or filing with, exemption or review by, or authorization, order,
consent or approval of, any Governmental Entity, or the expiration or
termination of any statutory waiting periods;

(p) the term “Governmental Entity” means any court, administrative agency or
commission or other governmental authority or instrumentality, whether federal,
state, local or foreign, and any applicable industry self-regulatory
organization or securities exchange;

(q) the term “Hazardous Substance” means any substance that is regulated
pursuant to any Environmental Law including any waste, petroleum products,
asbestos, mold and lead products;

(r) the term “Insurer” means a Person who insures or guarantees for the benefit
of the mortgagee all or any portion of the risk of loss upon borrower default on
any of the mortgage loans originated, purchased or serviced by the Bank,
including the Federal Housing Administration, the United States Department of
Veterans’ Affairs, the Rural Housing Service of the U.S. Department of
Agriculture and any private mortgage insurer, and providers of hazard, title or
other insurance with respect to such mortgage loans or the related collateral;

(s) the term “Investor Specified Representations” means the representations and
warranties made in Section 2.3(b)(i), Section 2.3(e), Section 2.3(h) and
Section 2.3(k).

(t) the term “Knowledge” of the Company and words of similar import mean the
knowledge of any directors, executives or other employees of the Company listed
on Schedule I hereto;

(u) the term “Loan Investor” means any Person (including an Agency) having a
beneficial interest in any mortgage loan originated, purchased or serviced by
the Bank or a security backed by or representing an interest in any such
mortgage loan;

(v) the term “Losses” means any and all losses, damages, reasonable costs,
reasonable expenses (including reasonable attorneys’ fees and disbursements),
liabilities, settlement payments, awards, judgments, fines, obligations, claims,
and deficiencies of any kind, excluding special, consequential, exemplary and
punitive damages;

(w) the term “Person” means any individual, firm, corporation, partnership,
trust, incorporated or unincorporated association, joint venture, joint stock
company, limited liability company, Governmental Entity or other entity of any
kind, and shall include any successor (by merger or otherwise) of such entity;

(x) the term “Proxy Statement” means a proxy statement of the Company related to
the Shareholder Proposals;

(y) the term “Rule 144” means such rule promulgated under the Securities Act (or
any successor provision), as the same shall be amended from time to time;

 

56



--------------------------------------------------------------------------------

(z) the term “Subsidiary” means, with respect to any Person, any corporation,
partnership, joint venture, limited liability company or other entity (x) of
which such Person or a Subsidiary of such Person is a general partner or (y) of
which a majority of the voting securities or other voting interests, or a
majority of the securities or other interests of which having by their terms
ordinary voting power to elect a majority of the board of directors or persons
performing similar functions with respect to such entity, is directly or
indirectly owned by such Person and/or one or more Subsidiaries thereof;

(aa) the term “Tax” or “Taxes” means all United States federal, state, local or
foreign income, profits, estimated, gross receipts, windfall profits, severance,
property, intangible property, occupation, production, sales, use, license,
excise, emergency excise, franchise, capital gains, capital stock, employment,
withholding, transfer, stamp, payroll, goods and services, value added,
alternative or add-on minimum tax, or any other tax, custom, duty or
governmental fee, or other like assessment or charge of any kind whatsoever,
together with any interest, penalties, fines, related liabilities or additions
to tax that may become payable in respect thereof imposed by any Governmental
Entity, whether or not disputed;

(bb) the term “Tax Benefit” means net operating loss carryovers, capital loss
carryovers, general business credit carryovers, alternative minimum tax credit
carryovers and foreign tax credit carryovers, as well as any potential loss or
deduction attributable to an existing “net unrealized built-in loss” within the
meaning of Section 382 of the Code.

(cc) the term “Tax Return” means any return, declaration, report or similar
statement required to be filed with respect to any Taxes (including any attached
schedules), including, without limitation, any information return, claim or
refund, amended return and declaration of estimated Tax;

(dd) the term “Transaction Documents” means this Agreement, the Merger
Agreement, the Investment Agreements, the Agreements, the Exchange Agreement and
the Bank Subordinated Debt Settlement and Preferred Stock Repurchase Agreement,
as the same may be amended or modified from time to time.

(ee) the term “Voting Securities” means at any time shares of any class of
Capital Stock of the Company that are then entitled to vote generally in the
election of directors;

(ff) the term “Warrant Offering” means a distribution by the Company after the
Closing of non-transferable warrants to holders of record of Common Stock as of
the close of business on the Business Day immediately preceding the Closing Date
giving such shareholders the right to purchase a number of shares of Common
Stock of the Company at the same price per share paid by the Investor under this
Agreement. The number of shares of Common Stock underlying such warrants shall
not exceed one share of Common Stock for each four shares of Common Stock held
as of the close of business on the Business Day immediately preceding the
Closing Date.

(gg) the word “or” is not exclusive;

(hh) the words “including,” “includes,” “included” and “include” are deemed to
be followed by the words “without limitation”;

 

57



--------------------------------------------------------------------------------

(ii) the terms “herein,” “hereof” and “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular section,
paragraph or subdivision; and

(jj) all article, section, paragraph or clause references not attributed to a
particular document shall be references to such parts of this Agreement, and all
exhibit and schedule references not attributed to a particular document shall be
references to such exhibits and schedules to this Agreement.

6.3 Amendment and Waivers. The conditions to each party’s obligation to
consummate the Closing are for the sole benefit of such party and may be waived
by such party in whole or in part to the extent permitted by Law. No amendment
or waiver of any provision of this Agreement will be effective against any party
hereto unless it is in a writing signed by a duly authorized officer of such
party.

6.4 Counterparts and Facsimile. For the convenience of the parties hereto, this
Agreement may be executed in any number of separate counterparts, each such
counterpart being deemed to be an original instrument, and all such counterparts
will together constitute the same agreement. Executed signature pages to this
Agreement may be delivered by facsimile and such facsimiles will be deemed as
sufficient as if actual signature pages had been delivered.

6.5 Governing Law. This Agreement will be governed by and construed in
accordance with the Laws of the State of New York applicable to contracts made
and to be performed entirely within such State.

6.6 Jurisdiction. The parties hereby agree that any suit, action or proceeding
seeking to enforce any provision of, or based on any matter arising out of or in
connection with, this Agreement or the transactions contemplated hereby shall be
brought in the United States District Court for the Southern District of New
York sitting in the borough of Manhattan, New York, New York, so long as such
court shall have subject matter jurisdiction over such suit, action or
proceeding or, if it does not have subject matter jurisdiction, in any New York
State court sitting in the borough of Manhattan, New York, New York, and each of
the parties hereby irrevocably consents to the jurisdiction of such courts (and
of the appropriate appellate courts therefrom) in any such suit, action or
proceeding and irrevocably waives, to the fullest extent permitted by Law, any
objection that it may now or hereafter have to the laying of the venue of any
such suit, action or proceeding in any such court or that any such suit, action
or proceeding which is brought in any such court has been brought in an
inconvenient forum. Process in any such suit, action or proceeding may be served
on any party anywhere in the world, whether within or without the jurisdiction
of any such court. Without limiting the foregoing, each party agrees that
service of process on such party as provided in Section 6.8 shall be deemed
effective service of process on such party. The parties hereby irrevocably and
unconditionally consent to submit to the exclusive jurisdiction of the state and
federal courts referred to above for any actions, suits or proceedings arising
out of or relating to this Agreement and the transactions contemplated hereby.

6.7 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

58



--------------------------------------------------------------------------------

6.8 Notices. Any notice, request, instruction or other document to be given
hereunder by any party to the other will be in writing and will be deemed to
have been duly given (a) on the date of delivery if delivered personally or by
telecopy or facsimile, upon confirmation of receipt, (b) on the first Business
Day following the date of dispatch if delivered by a recognized next-day courier
service, or (c) on the third Business Day following the date of mailing if
delivered by registered or certified mail, return receipt requested, postage
prepaid. All notices hereunder shall be delivered as set forth below, or
pursuant to such other instructions as may be designated in writing by the party
to receive such notice.

(a) If to the Investor, at the address set forth on the signature page to this
Agreement:

(b) If to the Company:

FNB United Corp.

150 South Fayetteville Street

Asheboro, North Carolina 27203

Attn: Chief Financial Officer

Fax: (336) 328-1633

with a copy (which copy alone shall not constitute notice) to each of:

Arnold & Porter LLP

555 Twelfth Street NW

Washington, D.C. 20004

Attn:  Brian McCormally

          Beth DeSimone

Fax: (202) 942-5999

and

Schell Bray Aycock Abel & Livingston PLLC

230 North Elm Street

Greensboro, NC 27401

Attn: Melanie Samson Tuttle

Fax: (336) 370-8830

6.9 Entire Agreement. This Agreement (including the Annexes and Schedules
hereto) and the Confidentiality Agreement constitute the entire agreement, and
supersede all other prior agreements, understandings, representations and
warranties, inducements or conditions, both written and oral, among the parties,
with respect to the subject matter hereof and thereof.

6.10 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns,
including any purchasers of the

 

59



--------------------------------------------------------------------------------

Common Shares to be issued pursuant to this Agreement. The Company shall not
assign this Agreement or any rights or obligations hereunder without the prior
written consent of the Investor. The Investor may assign some or all of its
rights hereunder without the consent of the Company to any Affiliate of the
Investor, and such assignee shall be deemed to be an Investor hereunder with
respect to such assigned rights and shall be bound by the terms and conditions
of this Agreement that apply to the Investor.

6.11 Captions. The article, section, paragraph and clause captions herein are
for convenience of reference only, do not constitute part of this Agreement and
will not be deemed to limit or otherwise affect any of the provisions hereof.

6.12 Severability. If any provision of this Agreement or the application thereof
to any Person or circumstance is determined by a court of competent jurisdiction
to be invalid, void or unenforceable, the remaining provisions hereof, or the
application of such provision to Persons or circumstances other than those as to
which it has been held invalid or unenforceable, will remain in full force and
effect and shall in no way be affected, impaired or invalidated thereby, so long
as the economic or legal substance of the transactions contemplated hereby is
not affected in any manner materially adverse to any party. Upon such
determination, the parties shall negotiate in good faith in an effort to agree
upon a suitable and equitable substitute provision to effect the original intent
of the parties.

6.13 Third Party Beneficiaries. Nothing contained in this Agreement, expressed
or implied, is intended to confer upon any Person (including any of the Other
Investors) other than the parties hereto, any benefit right or remedies, except
that the provisions of Sections 5.1 and 5.2 shall inure to the benefit of the
Persons referred to in such Sections. Notwithstanding the foregoing, the Company
and the Investor agree that the Placement Agents, as placement agents for the
Common Shares, shall be third party beneficiaries of the representations,
warranties and agreements made or given by the parties hereunder.

6.14 Public Announcements. The Investor will not make (and will use its
reasonable best efforts to ensure that its Affiliates and representatives do not
make) any news release or public disclosure with respect to this Agreement and
any of the transactions contemplated hereby, without first consulting with the
Company and, in each case, also receiving the Company’s consent (which shall not
be unreasonably withheld or delayed); provided that in the event the Investor is
advised by its outside legal counsel that a particular disclosure is required by
Law, it shall be permitted to make such disclosure but shall be obligated to use
its reasonable best efforts to consult with the Company and take its comments
into account with respect to the content of such disclosure before issuing such
disclosure.

6.15 Specific Performance. The parties hereto agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms. It is accordingly agreed that
the parties shall be entitled to seek specific performance of the terms hereof,
this being in addition to any other remedies to which they are entitled at law
or equity.

6.16 Independent Nature of Investor’s Obligations and Rights. The obligations of
each Investor under any Agreement are several and not joint with the obligations
of any other

 

60



--------------------------------------------------------------------------------

Investor, and no Investor shall be responsible in any way for the performance of
the obligations of any other Investors under any Agreement. The decision of the
Investor to purchase the Common Shares pursuant to this Agreement has been made
by the Investor independently of any other non-affiliated Investors and
independently of any information, materials, statements or opinions as to the
business, affairs, operations, assets, properties, liabilities, results of
operations, condition (financial or otherwise) or prospects of the Company,
which may have been made or given by any other non-affiliated Investor or by any
agent or employee of any other non-affiliated Investors, and neither the
Investor nor any of its agents or employees shall have any liability to any
other Investors (or any other Person) relating to or arising from any such
information, materials, statement or opinions. Nothing contained in this
Agreement, and no action taken by the Investor pursuant hereto or thereto, shall
be deemed to constitute any of the Investors as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that any of
the Investors are in any way acting in concert or as a group, and the Company
will not assert any such claim with respect to such obligations or the
transactions contemplated by this Agreement. The Investor shall be entitled to
independently protect and enforce its rights, including, without limitation, the
rights arising out of this Agreement, and it shall not be necessary for any
other Investor to be joined as an additional party in any proceeding for such
purpose. It is expressly understood and agreed that each provision contained in
this Agreement is between the Company and the Investor, solely, and not between
the Company and the Investors collectively and not between and among the
Investors.

6.17 No Recourse; Limitation of Liability. This Agreement may only be enforced
against the named parties hereto. All claims or causes of action that may be
based upon, arise out of or relate to this Agreement, or the negotiation,
execution or performance of this Agreement may be made only against the entities
that are expressly identified as parties hereto or that are subject to the terms
hereof, and no past, present or future director, officer, employee,
incorporator, member, manager, partner, shareholder, Affiliate, agent, attorney
or representative of any party hereto (including any person negotiating or
executing this Agreement on behalf of a party hereto) shall have any liability
or obligation with respect to this Agreement or with respect to any claim or
cause of action, whether in tort, contract or otherwise, that may arise out of
or relate to this Agreement, or the negotiation, execution or performance of
this Agreement and the transactions contemplated hereby. The Company agrees
that, whether or not this Agreement is terminated, to the extent it has incurred
Losses or damages in connection with this Agreement, (a) the maximum liability
of the Investor shall be limited to the Purchase Price payable pursuant to
Section 1.1 and (b) the Investor shall not be liable for any special, indirect,
exemplary, consequential or punitive damages in connection with this Agreement.

 

 

61



--------------------------------------------------------------------------------

SELLING SHAREHOLDER QUESTIONNAIRE

The undersigned beneficial owner of Common Shares (the “Common Shares”) of FNB
United Corp. (the “Company”) understands that the Company has filed or intends
to file with the Securities and Exchange Commission (the “Commission”) a
Registration Statement for the registration and resale of Common Shares that
qualifies as Registrable Securities, in accordance with the terms of a
Subscription Agreement (the “Subscription Agreement”) between the Company and
the Investor(s) named therein. All capitalized terms used and not otherwise
defined herein shall have the meanings ascribed thereto in the Subscription
Agreement.

The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate:

QUESTIONNAIRE

 

1. Name.

 

(a) Full Legal Name of Selling Securityholder

 

 

 

(b) Full Legal Name of Registered Holder (if not the same as (a) above) through
which Registrable Securities Listed in Item 3 below are held:

 

 

 

(c) Full Legal Name of Natural Control Person (which means a natural person who
directly or indirectly alone or with others has power to vote or dispose of the
securities covered by the questionnaire):

 

 

 

2. Address for Notices to Selling Securityholder:

 

 

 

 

 

 

 

  Telephone:  

 

    Fax:  

 

    Contact Person:  

 

 

 

3. Beneficial Ownership of Registrable Securities:

Type and Number of Shares of Registrable Securities beneficially owned and
purchased pursuant to the Subscription Agreement:

 

  Common Stock:  

 

 



--------------------------------------------------------------------------------

4. Broker-Dealer Status:

 

(a) Are you a broker-dealer?

Yes ¨        No ¨

Note: If yes, the Commission’s staff has indicated that you should be identified
as an underwriter in the Registration Statement.

 

(b) Are you an affiliate of a broker-dealer?

Yes ¨        No ¨

 

(c) If you are an affiliate of a broker-dealer, do you certify that you bought
the Registrable Securities in the ordinary course of business, and at the time
of a purchase of the Registrable Securities to be resold, you had no agreements
or understandings, directly or indirectly with any person to distribute the
Registrable Securities?

Yes ¨        No ¨

Note: If no, the Commission’s staff has indicated that you should be identified
as an underwriter in the Registration Statement.

 

5. Beneficial Ownership of Securities of the Company Other than the Registrable
Securities Owned by the Selling Securityholder.

Except as set forth below in this Item 5, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the Registrable
Securities listed above in Item 3.

Type and Amount of Other Securities beneficially owned by the Selling
Securityholder:

 

 

 

 

 

 

 

6. Relationships with the Company:

Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.

State any exceptions here:

 

 

 

2



--------------------------------------------------------------------------------

7. Please fill in the table below as you would like it to appear in the
Registration Statement. Include footnotes where appropriate.

 

Name of Selling

Shareholder

   Number of Shares
of Common  Stock
Beneficially
Owned Prior to
Offering      Maximum Number of
Shares of Common
Stock to be Sold
Pursuant to this
Prospectus      Number of Shares
of Common  Stock
Beneficially Owned
After Offering                             

The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof and prior to the Effective Date for the Registration Statement.

By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 7 and the inclusion of such
information in the Registration Statement and the related prospectus. The
undersigned understands that such information will be relied upon by the Company
in connection with the preparation or amendment of the Registration Statement
and the related prospectus.

 

1 

Securities “beneficially owned” would include securities held by you for your
own benefit, whether in bearer form or registered in your own name or otherwise
(regardless of whether or how they are registered), such as, for example,
securities held for you by custodians, brokers, relatives, executors,
administrators or trustees, and securities held for your account by pledgees,
securities owned by a partnership in which you are a member, and securities
owned by any corporation which is or should be regarded as a personal holding
corporation of yours. You are also considered to be the beneficial owner of a
security if you, directly or indirectly, through any contract, arrangement,
understanding, relationship or otherwise have or share: (1) voting power, which
includes the power to vote, or to direct the voting of, such security or
(2) investment power, which includes the power to dispose, or to direct the
disposition, of such security. You are also the beneficial owner of a security
if you, directly or indirectly, create or use a trust, proxy, power of attorney,
pooling arrangement or any other contract, arrangement or device with the
purpose or effect of divesting yourself of beneficial ownership of a security or
preventing the vesting of such beneficial ownership. Finally, you are deemed to
be the beneficial owner of a security if you have the right to acquire
beneficial ownership of such security at any time within sixty days, including
but not limited to any right to acquire (a) through the exercise of any option,
warrant or right, (b) through the conversion of a security, (c) pursuant to the
power to revoke a trust, discretionary account or similar arrangement or
(d) pursuant to the automatic termination of a trust, discretionary account or
similar arrangement.

 

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.

 

Dated:  

 

      Beneficial Owner:  

 

        By:  

 

        Name:         Title:

 

 

PLEASE (1) FAX OR EMAIL A COPY OF THE COMPLETED AND EXECUTED

NOTICE AND QUESTIONNAIRE, AND (2) RETURN THE ORIGINAL BY

OVERNIGHT MAIL, TO:

Arnold & Porter LLP

555 Twelfth Street NW

Washington, D.C. 20004

Attn: Matthew M. Rosini

Facsimile: (202) 942-5999

Email: Matthew.Rosini@aporter.com

 

 

 

4